[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

 

 

 

 

between

 

 

 

THE COUNCIL OF THE QUEENSLAND INSTITUTE OF MEDICAL RESEARCH

 

and

 

 

ATARA BIOTHERAPEUTICS, INC.

 

 

 

 




 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Article No.

Title

Page

 

 

RECITALS

3

1.

DEFINITIONS

4

2.

GRANT

17

3.

SUBLICENSES

23

4.

FINANCIAL PROVISIONS

24

5.

DILIGENCE; REGULATORY ACTIVITIES

30

6.

MANUFACTURE AND SUPPLY

33

7.

CERTAIN COVENANTS

34

8.

BOOKS AND RECORDS

36

9.

TERM; TERMINATION

37

10.

USE OF NAMES AND TRADEMARKS

41

11.

REPRESENTATIONS AND WARRANTIES

41

12.

LIMITATION OF LIABILITY

43

13.

INTELLECTUAL PROPERTY; PATENT PROSECUTION AND MAINTENANCE

43

14.

PATENT INFRINGEMENT

45

15.

INDEMNIFICATION

48

16.

NOTICES

49

17.

ASSIGNABILITY

50

18.

FORCE MAJEURE

51

19.

GOVERNING LAWS

51

20.

DISPUTE RESOLUTION

51

21.

COMPLIANCE WITH LAWS

53

22.

CONFIDENTIALITY

53

23.

MISCELLANEOUS

55

 

 

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

2

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

This Amended and Restated Exclusive License Agreement (“Agreement”) is entered
into on 23rd September, 2016 (“Execution Date”), and effective as of the
Original Effective Date (as defined below), by and between the Council of the
Queensland Institute of Medical Research, a not-for-profit Institute organized
and existing under the laws of the State of Queensland having its principal
offices at 300 Herston Rd, Herston QLD 4006, Australia (“Institute”), and Atara
Biotherapeutics, Inc., a Delaware corporation located at 611 Gateway Blvd #900,
South San Francisco, CA 94080 (“Licensee”).  Each of Licensee and Institute are
referred to in this Agreement as a “Party” and together, the “Parties”.

RECITALS

WHEREAS, Institute owns or controls certain technology, including certain patent
rights and know-how, and has expertise and knowledge relating to allogeneic and
autologous cytotoxic T-lymphocytes (“CTL”) directed to antigens expressed in
association with certain viral infections, for use in oncology and autoimmune
indications, made in the course of research at Institute in the laboratory of [
* ] and are claimed in certain Patent Rights (as defined herein);

WHEREAS, Licensee is a party to a certain agreement with Memorial Sloan
Kettering Cancer Center (the “MSK Agreement”, as further defined below),
pursuant to which Licensee obtained [ * ] at Memorial Sloan Kettering Cancer
Center in the laboratory of [ * ], including [ * ] targets that include, inter
alia, EBV and CMV;

WHEREAS, Licensee and MSK consider the technology and patent rights owned or
controlled by Institute to be complimentary and/or supplemental to the rights
licensed to Licensee by Memorial Sloan Kettering Cancer Center under the MSK
Agreement, and that such Institute technology will be useful for the
development, production, or use of Licensed Products (as defined herein)
specific to EBV and CMV;

WHEREAS, Licensee wishes to obtain certain rights from Institute to use such
Institute technology and patent rights for the commercial development of (a)
products based on novel allogeneic and autologous CTLs, [ * ], in each case
directed to viral antigens expressed in association with certain diseases and
conditions, in accordance with the terms and conditions set forth herein, and
Institute is willing to grant those rights to Licensee so that such products may
be developed and the benefits enjoyed by the general public;

WHEREAS, Licensee and Institute are parties to that certain exclusive License
Agreement (the “Original License Agreement”), entered into on October 20, 2015
(the “Original Effective Date”);

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

3

--------------------------------------------------------------------------------

 

 

WHEREAS, the Parties further desire that Institute continues to carry out
certain research and development activities already being conducted at or under
the supervision of Institute, including certain clinical studies directed to the
use of autologous CTL therapies in certain oncology and autoimmune indications
associated with the expression of EBV and/or CMV [ * ] on or in tumor and other
cells, and to that end, the Parties entered into that certain Research and
Development Collaboration Agreement (the “Original Research Agreement”)
simultaneous with the Original License Agreement on the Original Effective Date;
and

WHEREAS, the Parties desire to amend and restate such Original Research
Agreement in its entirety, and simultaneously to amend and restate the Original
License Agreement in its entirety as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, and intending to be legally bound, the parties
agree as follows:

1.DEFINITIONS

As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:

1.1“[ * ] Technology” shall have the meaning given in Section 2.4(a).

1.2“Additional License” shall have the meaning given in Section 4.4.

1.3“Additional License Payments” shall have the meaning given in Section 4.4.

1.4“Additional Party” shall have the meaning given in Section 4.4.

1.5“Affiliate” of a Party means any entity which, directly or indirectly,
controls such Party, is Controlled by such Party or is under common Control with
such Party.  For purposes of the Affiliate definition, “Control” means: (a)
having the actual, present capacity to elect a majority of the directors of such
affiliate; (b) having the power to direct at least fifty percent (50%) of the
voting rights entitled to elect directors; or (c) in any country where the local
law will not permit foreign equity participation of a majority, ownership or
control, directly or indirectly, of the maximum percentage of such outstanding
stock or voting rights permitted by local law.

1.6“Allogeneic CTL” means CTLs derived from cells obtained from one individual
subject and treated, modified, manipulated or otherwise altered for the purposes
of delivery to a second, genetically distinct individual subject.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

4

--------------------------------------------------------------------------------

 

 

1.7“Allogeneic CTL Product” means a CTL Product or a New CTL Product derived
from or incorporating Allogeneic CTLs.

1.8“Autologous CTL” means CTLs derived from cells obtained from one individual
subject and treated, modified, manipulated or otherwise altered for the purposes
of delivery back to the same individual subject.

1.9“Autologous CTL Product” means a CTL Product or a New CTL Product derived
from or incorporating Autologous CTLs.

1.10“Background IP” means all intellectual property rights (a) Controlled by a
Party prior to the Original Effective Date or (b) Controlled by such Party
during the Term, but not generated in the performance of the activities
contemplated under this Agreement or the Research Agreement.

1.11“Base Patent Rights” shall have the meaning given in Section 13.2(a).

1.12“[ * ]” shall have the meaning given in Section 4.4.

1.13“Billion” means one thousand million.

1.14“BKV Issue Fee” shall have the meaning given in Section 4.1(b).

1.15“BKV-Specific CTL Product” means a pharmaceutical or biologic product
comprising Autologous CTLs or Allogeneic CTLs, in either case, Specifically
Directed to [ * ] associated with BK Polyomavirus (“BKV”), including [ * ] BKV
or [ * ] with BKV.

1.16“Calendar Quarter”  means each successive period of three (3) consecutive
calendar months ending on the last day of March, June, September, or December,
respectively; provided that, the final Calendar Quarter shall end on the last
day of the Term.

1.17“CMO shall have the meaning given in Section 6.1(a).

1.18“CMV” means human cytomegalovirus and any naturally occurring variants
thereof.

1.19“[ * ] Option” shall have the meaning given in Section 2.2(a).

1.20“CMV GBM Auto Trial” shall have the meaning given in Section 2.2(b).

1.21“CMV-Specific Autologous Products” shall have the meaning given in Section
2.2(a).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

5

--------------------------------------------------------------------------------

 

 

1.22“CMV [ * ]” means any [ * ] in whole or in part, or in any form, with or
without [ * ], and in any formulation, including without limitation any such [ *
] that is also a [ * ], for use for (a) [ * ], or any [ *] infected with CMV, or
(b) [ * ] CMV, or any [ * ] CMV, in each case of (a) and (b), developed [ * ].

1.23“CMV [ * ] Program” shall have the meaning given in Section 2.6(a).

1.24“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party or its Affiliate with respect to any objective, activity or
decision to be undertaken under this Agreement, those efforts that a
well-resourced and financially stable company developing technology within the
bio-pharmaceutical industry of comparable size and resources would reasonably
use to accomplish such objective, activity or decision under similar
circumstances, and specifically means the carrying out of development activities
using efforts that a company developing technology within the bio-pharmaceutical
industry of comparable size and resources would reasonably devote to a product
at a similar stage in its development or commercial product life and of similar
market potential, taking into consideration, among other factors, Third Party
costs and expenses, including the royalties, milestone and other payments
payable to Third Party licensors of patent or other intellectual property
rights, and the pricing and reimbursement relating to the product, based on
conditions then prevailing, efficacy, safety, approved labeling, the
competitiveness of alternative products sold by Third Parties in the
marketplace, the patent and other proprietary position of the product, and the
likelihood of regulatory approval given the regulatory structure
involved.  Commercially Reasonable Efforts shall be determined on a Major
Market-by-Major Market and Indication-by-Indication basis for Licensed Products
being developed under the Research Agreement, and it is anticipated that the
level of effort will change over time, reflecting changes in the status of each
such Licensed Product, and the market(s) or country(ies) involved. Commercially
Reasonable Efforts [ * ] that the Party [ * ].  For clarity, Commercially
Reasonable Efforts will not mean that a Party guarantees that it will actually
accomplish the applicable task or objective.

1.25“Comparable Third Party Product” means, on a Licensed Product-by-Licensed
Product basis, and a country-by-country basis, any pharmaceutical or biological
product (a) that contains (i) an identical active ingredient(s) as a  Licensed
Product, or (ii) a “highly similar” active ingredient(s) as such Licensed
Product, as the phrase “highly similar” is used in 42 U.S.C. § 262(i)(2), and
subject to the factors set forth in FDA’s Guidance for Industry, “Quality
Considerations in Demonstrating Biosimilarity to a Reference Protein Product,”
(February 2012), at Section VI, and any successor FDA guidance thereto, (b) for
which Regulatory Approval is obtained by reference to Regulatory Materials

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

6

--------------------------------------------------------------------------------

 

 

of such Licensed Product, (c) is approved for use in such country pursuant to a
Regulatory Approval process governing approval of interchangeable or biosimilar
biologics as described in 42 U.S.C. §§ 262, or an equivalent process for
Regulatory Approval in any country outside the United States, or any other
equivalent provision that comes into force, or is the subject of a notice with
respect to such Licensed Product under 42 U.S.C. § 262(l)(2) or any other
equivalent provision that comes into force in such country, and (d) is sold in
the same country as such Licensed Product by any Third Party that is not a
Sublicensee of Licensee or its Affiliates and did not purchase such product in a
chain of distribution that included any of Licensee or any of its Affiliates or
its Sublicensees.

1.26“Competing Product” means any CTL Product that is listed on Schedule
1.26.  For clarity, any     [ * ] shall be a Competing Product and (a) shall be
subject to Section 2.6 during the Option Period, and to Section 2.4 if the [ * ]
expires without Licensee [ * ], and (b) if the [ * ] for (i) the [ * ] shall
automatically be added to Schedule 1.26 upon the [ * ], and (ii) the [ * ] shall
automatically be added to Schedule 1.26 upon [ * ].

1.27“Confidential Information” of a Party, means (a) information relating to the
business, operations or products of a Party or any Affiliate of such Party,
including any know-how, that such Party discloses, transfers or makes available
to the other Party under this Agreement or the Research Agreement, or which
otherwise becomes known to the other Party by virtue of this Agreement or the
Research Agreement, in each case whether in written, oral, graphical, machine
readable or other form, whether or not marked as confidential or proprietary,
and (b) the terms of this Agreement and the Research Agreement;

1.28“Control”, “Controls” or “Controlled” means, with respect to any
intellectual property rights or Confidential Information, the ability of a
Party, itself or through an Affiliate of such Party, (whether through ownership
or license (other than a license granted in this Agreement or the Research
Agreement, as applicable) to grant to the other Party and/or its Affiliates, as
applicable, the licenses or sublicenses as provided herein, or to otherwise
disclose such intellectual property rights or Confidential Information to the
other Party without violating the terms of any then-existing agreement with any
Third Party or misappropriating such intellectual property rights or
Confidential Information.

1.29“CTL” shall have the meaning given in the first Recital.

1.30“CTL Product” means a pharmaceutical or biologic product comprising
Autologous CTLs or Allogeneic CTLs, in either case,  Specifically Directed to
(a) one or more Targets associated with EBV,  including [ * ] associated with
EBV or expressed by a cell infected with EBV (an “EBV-Specific CTL

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

7

--------------------------------------------------------------------------------

 

 

Product”) and/or (b) one or more Targets associated with CMV, including [ * ]
associated with CMV or expressed by a cell infected with CMV (a “CMV-Specific
CTL Product”), including without limitation any [ * ] to two or more of any of
the foregoing Targets in (a) and/or (b).  

1.31“CTL Technology” means proprietary rights Controlled by Institute with
respect to information, know-how, concepts, ideas, techniques and data that
relate to Allogeneic CTLs and/or Autologous CTLs, including methods of
manufacture or use of such Allogeneic CTLs and/or Autologous  CTLs.

1.32“Data Exclusivity Protection” means in a particular country with respect to
a Licensed Product, any Law that prevents (notwithstanding any exceptions or
provisos, save to the extent that such exceptions or provisos may be applied in
the particular case) the use of, or reliance upon, clinical data generated by
Licensee (or its Affiliate or Sublicensee) by a Third Party to obtain regulatory
approval for a product, where such Third Party has not obtained the rights to
market or sell such product as a licensee, sublicensee or distributor of
Licensee or any of its Affiliates, licensees or Sublicensees with respect to
such product.  

1.33“Data Package” means, with respect to the exercise of the EBV Autologous
Option and the [ * ] Option: (a) all [ * ] from clinical trials conducted
pursuant to the Development Plan (as defined in the Research Agreement), for the
EBV-Specific Autologous Products and CMV-Specific Autologous Products, as
applicable, including (b) [ * ] EBV-Specific Autologous Products and
CMV-Specific Autologous Products, as applicable, tested in such clinical trials,
as specified in the applicable protocol and statistical analysis plan for such
clinical trials,  and (c) copies of [ * ], including [ * ] (in each case to the
extent available and in the possession and control of Institute).  For clarity,
the Data Package to be provided by Institute to Licensee prior to the exercise
of the EBV Autologous Option shall include all of the foregoing for the EBV MS
Auto Trial (as defined in Section 2.2(b)), and the Data Package to be provided
by Institute to Licensee prior to the exercise of the [ * ] Option shall include
all of the foregoing for the CMV GBM Auto Trial (as defined in Section 2.2(b)).

1.34“Designated Executive Officers” means the Chief Executive Officer of
Licensee and the Director and Chief Executive Officer of Institute or such other
senior executive officer of either Party notified in writing by such Party to
the other Party from time to time.

1.35“Development Plan” means the development plan provided by Licensee to
Institute that provides the activities, and the associated estimated timelines
of when such activities shall be conducted (including in detail the activities
that shall be conducted in the calendar year following the submission of such
Development Plan to Institute), in order to develop Licensed Products for
commercialization.  

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

8

--------------------------------------------------------------------------------

 

 

1.36“Diagnostic Product” means any test or assay for diagnosing or detecting a
disease, disorder, medical condition, or symptom.

1.37“Dispute” shall have the meaning given in Section 20.1.

1.38“[ * ]” shall have the meaning given in Section 4.4.

1.39“[ * ]” shall have the meaning given in Section 4.4.

1.40“[ * ]” shall have the meaning given in Section 4.4.

1.41“Earned Royalty” has the meaning set forth in Section 4.6.

1.42“EBV” means Epstein-Barr Virus, also known as human herpes virus 4 and any
naturally occurring variants thereof.

1.43“EBV Autologous Option” shall have the meaning given in Section 2.2(a).

1.44“EBV MS Auto Trial” shall have the meaning given in Section 2.2(b).

1.45“EBV-Specific Autologous Products” shall have the meaning given in Section
2.2(a).

1.46“EBV [ * ]” means any [ * ], in whole or in part, or in any form, with or
without [ * ] and in any formulation, including without limitation any such [ *
] that is also a [ * ], for use for (a) [ * ] EBV, or     [ * ] associated with
EBV or [ * ] with EBV, or (b) [ * ] EBV, or any [ * ] EBV, in each case or (a)
or (b), [ * ].

1.47“EBV [ * ] Program” shall have the meaning given in Section 2.6(a).  

1.48“Existing Confidentiality Agreement” shall have the meaning given in Section
22.2.

1.49“First Commercial Sale” means, on a country-by-country basis, the first Sale
of Licensed Product in such country to a Third Party by the Licensee, or any of
its Affiliates or Sublicensees, in each case after all Regulatory Approvals have
been obtained in such country, if applicable.  

1.50“First Patient First Dose” or “FPFD” means the first dosing of the first
patient in a clinical trial.

1.51“Governmental Authority” means any court, agency, department, bureau,
commissions, council, or other entity or instrumentality of any supra-national,
federal, national, regional, state, provincial, or local or other political
subdivision.

1.52“HPV-Specific CTL Product” means a pharmaceutical or biologic product
comprising Autologous CTLs or Allogeneic CTLs, in either case, Specifically
Directed to one or more Targets

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

9

--------------------------------------------------------------------------------

 

 

associated with human papilloma virus (“HPV”), including [ * ] associated with
HPV or [ * ] with HPV.

1.53“Indication” means any disease or condition, or sign or symptom of a disease
or condition.

1.54“Infringement Notice” shall have the meaning given in Section 14.1.

1.55“[ * ]” shall have the meaning given in Section 4.4.

1.56“Institute Indemnitees” shall have the meaning given in Section 15.1.

1.57“Institute [ * ] Programs” shall have the meaning given in Section 2.6(a).

1.58“Issue Fee” shall have the meaning given in Section 4.1(a).

1.59“JSC” means the joint steering committee established pursuant to Article 3
of the Research Agreement.

1.60“Know-How Rights” means the know-how and any supplemental information,
including concepts, ideas, sequences, formulas, protocols, procedures,
techniques and data (a) Controlled by Institute as of the Execution Date
(including any of the foregoing Controlled by Institute as of the Original
Effective Date), or (b) Controlled by Institute at any time during the Term and
arising [ * ], or (c) Controlled by Institute and arising from activities
conducted by either Party pursuant to the Research Agreement, in each case of
(a) through (c), that (i) covers or relates to CTL Technology; and (ii) is not
covered by a Valid Claim of the Patent Rights, or, if the subject of a patent or
patent application in Patent Rights, does not issue as a Valid Claim.

1.61“Law” or “Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
Governmental Authority.

1.62“Licensed Field” means therapeutic, palliative, prophylactic and diagnostic
(including in relation to companion diagnostics) uses in all diseases and
conditions and for all indications.  

1.63“Licensed Method” means any process, art or method the use or practice of
which, but for the license granted in this Agreement, would infringe, or
contribute to, or induce the infringement of, any Patent Rights in any country
were they issued at the time of the infringing activity in that country.

1.64“Licensed Product(s)” means any (a) CTL Product or New CTL Product or
Program [ * ], including, without limitation, a CTL Product or New CTL Product
or Program [ * ] for use or used in practicing a Licensed Method and any product
made by practicing a Licensed Method, (b) a Diagnostic

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

10

--------------------------------------------------------------------------------

 

 

Product sold for use in connection with a CTL Product or New CTL Product or
Program [ * ], or (c) any services provided using a CTL Product or New CTL
Product or Program [ * ] set forth in (a), in each case of (a), (b) or (c) ,
where the manufacture, use, Sale, offer for Sale or import of which in a given
country, (i) but for the license granted in this Agreement, would infringe, or
contribute to, or induce the infringement of a Valid Claim of any Patent Rights
in such country, (ii) would infringe, or contribute to, or induce the
infringement of a Valid Claim of any Licensee Patents in such country, and/or
(iii) would utilize the Know-How Rights.  For clarity, Licensed Products include
Allogeneic CTL Products and Autologous CTL Products, but subject to Section 2.6,
do not include [ * ] unless and until Licensee [ * ] for the applicable [ * ].

1.65“Licensee Patents” means any and all patents or patent applications
Controlled by Licensee that cover or claim inventions created, discovered,
conceived, developed or reduced to practice in the course of activities
conducted pursuant to the Research Agreement, including the following forms of
intellectual property rights anywhere in the world that fall within the
foregoing: (a) issued patents, continuations, continuations-in-part,
divisionals, substitutions, confirmations, reissues, re-examination,
validations, extensions, renewals, restorations or any similar governmental
grant for protection of inventions; (b) pending applications for any of the
foregoing (including both provisional and non-provisional applications); and (c)
all patents and patent applications claiming priority directly or indirectly to
any of the foregoing, or from which any of the foregoing claim direct or
indirect priority, in each case including any joint interest in such rights held
jointly with Institute.  

1.66“Licensee [ * ] Development Plan” shall have the meaning given in Section
5.2.

1.67“Major Markets” means (a) the United States, and (b) [ * ] the following
countries of the European Union: France, United Kingdom, Italy, Germany and
Spain.

1.68“Manufacturing Agreement” shall have the meaning given in Section 6.1.

1.69“Milestone” shall have the meaning given in Section 4.3(a).

1.70“Milestone Payment” shall have the meaning given in Section 4.3(a).

1.71“MSK Agreement” means the exclusive license agreement dated June 12, 2015,
by and between Licensee and Memorial Sloan Kettering Cancer Center.

1.72“Net Sale” means the amount invoiced by Licensee or by any Affiliate or
Sublicensee for Sales of Licensed Products, after deduction of the following in
accordance with U.S. Generally Accepted Accounting Principles (“GAAP”) to the
extent applicable to such Sales:

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

11

--------------------------------------------------------------------------------

 

 

(a)trade, quantity and cash discounts or rebates, actually allowed or taken;

(b)allowances or credits given for rejection, recall or return of previously
sold Licensed Product or outdated Licensed Product;

(c)rebates and chargebacks or retroactive price reductions made to federal,
state or local governments (or their agencies), or any Third Party payor,
administrator or contractor, including managed health organizations, to the
extent specific to Licensed Product;

(d)payments required by law to be made under special medical assistance programs
(including, but not limited to, payments made under Medicaid, Medicare or other
government and other similar programs such as the new “Medicare Part D Coverage
Gap Discount Program” and the “Annual Fee on Branded Pharmaceutical
Manufacturers”), in each case to the extent specific to Licensed Product;

(e)amounts deemed to be uncollectible due to non-payment relating to Sales of
Licensed Products during the applicable calculation period;

(f)any tax or other governmental charge (including without limitation custom
surcharges) borne by and not reimbursed to the Licensee other than income tax
levied on the Sale, transportation or delivery of Licensed Product; and

(g)any charges for packing, handling, freight, insurance, transportation and
duty charges borne by the seller.

If Licensee makes any Net Sales to any Person at a price less than the regular
price charged to other parties, and unless a cash discount within the meaning of
this Section 1.71 applies, the royalties payable to Institute shall be computed
on the basis of the regular price charged to other parties.

1.73“New CTL Products” shall mean, for the purposes of this Agreement,
pharmaceutical or biologic products comprising Autologous CTLs or Allogeneic
CTLs Specifically Directed to Targets (including [ * ] associated with such
Target or [ * ] with such Target) that are associated with any New Research
Program that the Parties have agreed to include within the scope of this
Agreement pursuant to Section 2.3 of the Research Agreement, including [ * ] the
Target of such New Research Program.  As of the Execution Date, New CTL Products
shall include (i) HPV-Specific CTL Products and (ii) BKV-Specific CTL Products.

1.74“New Research Program” shall have the meaning given in the Research
Agreement.

1.75“New Research Patent Rights” shall have the meaning given in Section
13.2(b).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

12

--------------------------------------------------------------------------------

 

 

1.76“New Research Program Inclusion Date” shall have the meaning given in
Section 13.2(b).

1.77“Option” shall have the meaning given in Section 2.2(a).

1.78“Option Notice” shall have the meaning given in Section 2.2(b).

1.79“Original Effective Date” shall have the meaning given in the Recitals.

1.80“Original License Agreement” shall have the meaning given in the Recitals.

1.81“Orphan Drug Exclusivity” means in a particular country with respect to a
Licensed Product, protection available under any Applicable Law relating to
treatments for rare or neglected diseases or conditions, or otherwise requiring
special incentives, that prevents or delays (notwithstanding any exceptions or
provisos, save to the extent that such exceptions or provisos may be applied in
the particular case) the approval, production, marketing or sale of a
competitive product by a Third Party, where such Third Party has not obtained
the rights to market or sell such product as a licensee, sublicensee or
distributor of Licensee or any of its Affiliates, licensees or Sublicensees with
respect to such product.

1.82“Participant” means any one or more of:

(a)[ * .]

1.83“Patent Rights” means (a) any and all patents and patent applications
Controlled by Institute as of the Execution Date (including all such patents and
patent applications Controlled by Institute as of the Original Effective Date)
that cover or claim CTL Technology and have arisen directly from activities
conducted by or under the supervision of [ * ], including the patents and patent
applications listed on Schedule 1.83, excluding any patents and patent
applications included in subsection (b), (b) any and all patents or patent
applications Controlled by Institute that cover or claim inventions created,
discovered, conceived, developed or reduced to practice in the course of
activities conducted pursuant to the Research Agreement, and (c) any and all
patents and patent applications Controlled by Institute during the Term that
have arisen directly from activities conducted by or under the supervision of [
* ] to the extent that such patents and patent applications cover or claim [ *
].  For clarity, Patent Rights include the following forms of intellectual
property rights anywhere in the world that fall within (a), (b) and (c): issued
patents, continuations, continuations-in-part, divisionals, substitutions,
confirmations, reissues, re-examination, validations, extensions, renewals,
restorations or any similar governmental grant for protection of inventions;
(ii) pending applications for any of the foregoing (including both provisional
and non-provisional applications); and (iii) all patents and patent applications
claiming

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

13

--------------------------------------------------------------------------------

 

 

priority directly or indirectly to any of the foregoing, or from which any of
the foregoing claim direct or indirect priority.  

1.84“Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.

1.85“Phase I Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects to establish that a pharmaceutical or biological
product is reasonably safe for continued testing and to support its continued
testing in Phase II Clinical Trials.  “Phase I Clinical Trial” shall include
without limitation any clinical trial that would satisfy requirements of 21
C.F.R. § 312.21(a).

1.86“Phase II Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects that have the targeted disease of interest to
investigate the safety and efficacy of a pharmaceutical or biological product
for its intended use and to define warnings, precautions, and adverse reactions
that may be associated with such product in the dosage range to be
prescribed.  “Phase II Clinical Trial” shall include without limitation any
clinical trial that would satisfy requirements of 21 C.F.R. § 312.21(b).

1.87“Phase III Clinical Trial” means any clinical study intended as a pivotal
study for purposes of seeking Regulatory Approval that is conducted on
sufficient numbers of human subjects to establish that a pharmaceutical or
biological product is safe and efficacious for its intended use, to define
warnings, precautions, and adverse reactions that are associated with such
product in the dosage range to be prescribed, and to support Regulatory Approval
of such product or label expansion of such product.  “Phase III Clinical Trial”
shall include without limitation any clinical trial that would or does satisfy
requirements of 21 C.F.R. § 312.21(c), whether or not it is designated a Phase
III Clinical Trial.

1.88“Polyepitope CTL Product” means any pharmaceutical or biologic product
comprising an Autologous CTL or an Allogeneic CTL, in either case, that is
Specifically Directed to at least two Targets.

1.89“Program [ * ]” means any [ * ] developed in the course of the [ * ] Program
and/or the [ * ] Program, in respect of which Licensee has [ * ].

1.90“Regulatory Approval” means with respect to a country or region, any and all
approvals, licenses, registrations or authorizations of any Regulatory Authority
necessary to commercially distribute, sell or market a Licensed Product in such
country or region, including, where applicable: (a)

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

14

--------------------------------------------------------------------------------

 

 

pre- and post-approval marketing authorizations; (b) labeling approval; and (c)
technical, medical and scientific licenses, in each case necessary for
commercial distribution, sale or marketing of such Licensed Product in such
country or region.

1.91“Regulatory Authority” means any Government Authority or other entity, in
each case regulating or otherwise exercising authority with respect to the
development, manufacturing or commercialization of the Licensed Product in a
given country or region, including the U.S. Food and Drug Administration
(“FDA”), or any successor thereto, and the European Medicines Agency (“EMA”), or
any successor thereto.

1.92“Research Agreement” means the Amended and Restated Research and Development
Collaboration Agreement of even date herewith by and between Institute and
Licensee.

1.93“Research Agreement Patent Rights” shall have the meaning given in Section
13.2(b).

1.94“Research Milestone Payments” shall have the meaning given in the Research
Agreement.

1.95“Reversion Product IP” shall have the meaning given in Section 9.6(b).

1.96“Reversion Products” shall have the meaning given in Section 9.6(b).

1.97“Royalty Term” shall have the meaning given in Section 4.8(a).

1.98“Rules of Arbitration” shall have the meaning given in Section 20.2.

1.99“Sale” means the act of selling, leasing or otherwise transferring,
providing, or furnishing for use any Licensed Product for any
consideration.  Correspondingly, “Sell” means to make or cause to be made a
Sale, and “Sold” means to have made or caused to be made a Sale.  For clarity, a
Sale excludes any Licensed Product supplied at cost: (a) for use in clinical
trials; (b) for research or for other non-commercial uses; or (c) as part of a
compassionate use program (or similar program for providing Product before it
has received marketing approval in a given country).

1.100“Specifically Directed” means, with respect to a Target, the ability of a
molecule, agent, or compound to selectively or preferentially bind to or
interact with such Target (other than by non-specific binding}.

1.101“Sublicensee” means any person or entity (including any Affiliate of
Licensee) to which any of the license rights granted to the Licensee hereunder
are granted a sublicense or an option to a sublicense.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

15

--------------------------------------------------------------------------------

 

 

1.102“Target” means an antigen expressed on or in a cell, including [ * ].  For
clarity, a Target may be [ * ] (collectively, a single “Target”). Unless
otherwise specified, where the antigen is naturally occurring, a Target [ *
].  For clarity, (a) where a Licensed Product is [ * ] antigen expressed on or
in a cell in association with [ * ] EBV and/or CMV and/or the virus associated
with the Target of any New CTL Product and/or Program Vaccine, [ * ], and (b)
where a Licensed Product is [ * ] associated with a [ * ]  on or in a cell in
association with the presence of, or infection of such cell by, EBV and/or CMV
and/or the virus associated with the Target of any New CTL Product and/or
Program [ * ], or [ * ] EBV and/or CMV and/or the virus associated with the
Target of any New CTL Product and/or Program [ * ], [ * ].

1.103“Term” shall have the meaning given in Section 9.1.

1.104“Territory” means worldwide.

1.105“Third Party” means any Person other than Institute, Licensee or any of
their respective Affiliates.

1.106“Third Party License” shall have the meaning given in Section 4.7.

1.107“Third Party Product” shall have the meaning given in Section 7.2.

1.108“Third Party Royalty Payments” shall have the meaning given in Section 4.7.

1.109“[ * ]” shall have the meaning given in Section 4.4.

1.110“[ * ]” means [ * ].

1.111“[ * ] Date” shall have the meaning given in Section 5.2.

1.112“[ * ]” shall have the meaning given in Section 2.6(a).

1.113“[ * ] Notice” shall have the meaning given in Section 2.6(e).

1.114“[ * ] Period” shall have the meaning given in Section 2.6(a).

1.115“[ * ] Program [ * ] Account” shall have the meaning given in Section
2.6(c).

1.116“Valid Claim” means any (a) claim in an issued and unexpired patent
included in the Patent Rights that has not been disclaimed, abandoned or
withdrawn and has not been held unenforceable or invalid by a final judgment of
a court or other governmental agency of competent jurisdiction from which no
appeal can be or is taken, and has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise; (b) claim in a pending
patent application included within the Patent

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

16

--------------------------------------------------------------------------------

 

 

Rights that has been filed in good faith and has not been abandoned or finally
disallowed without the possibility of appeal or refiling, which application has
been pending for less than [ * ] years after its priority date; or (c) claim in
a pending patent application included within the Patent Rights, which
application has been pending for more than [ * ] years after its priority date
and which later becomes a claim in an issued and unexpired patent included in
the Patent Rights as described in subsection (a), provided that for clarity,
such claim shall be a Valid Claim only during the time period during which it
otherwise falls within subsections (a) or (b).

1.117“[ * ] License” shall have the meaning given in Section 4.4.

1.118“[ * ]” shall have the meaning given in Section 4.4.

2.GRANT

2.1License Grant.  Subject to the limitations and other terms and conditions set
forth in this Agreement including those reserved by Institute in Section 2.5(a),
Institute hereby grants to Licensee an exclusive, royalty-bearing,
sublicenseable (in accordance with Article 3) license in, to and under (a) the
Patent Rights and the Know-How Rights, and (b) Institute’s interest in any
patents and patent applications owned jointly by Licensee and Institute, to
make, use, Sell, offer for Sale and import Licensed Products, and to practice
Licensed Methods, in each case with respect to (i) Allogeneic CTL Products in
the Territory in the Licensed Field, (ii) solely with respect to HPV-Specific
CTL Products and BKV-Specific CTL Products, Autologous CTL Products in the
Licensed Field, and (iii) solely following [ * ], and on an [ * ] arising from
the [ * ].

2.2Autologous CTL Option.

(a)Institute hereby grants to Licensee the following exclusive options (each, an
“Option”):

 

(1)

to obtain an exclusive, royalty-bearing, sublicenseable (in accordance with
Article 3) license in, to and under the Patent Rights and the Know-How Rights to
make, use, Sell, offer for Sale and import Licensed Products, and to practice
Licensed Methods, in each case with respect to Autologous CTL Products that are
Specifically Directed to one or more Targets associated with EBV, including any
[ * ] EBV or [ * ] with EBV (such products, “EBV-Specific Autologous Products”),
in the Territory in the Licensed Field (such Option, the “EBV Autologous
Option”); and .  

 

(2)

to obtain an exclusive, royalty-bearing, sublicenseable (in accordance with
Article 3) license in, to and under the Patent Rights and the Know-How Rights to
make, use, Sell,

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

17

--------------------------------------------------------------------------------

 

 

 

offer for Sale and import Licensed Products, and to practice Licensed Methods,
in each case with respect to Autologous CTL Products that are Specifically
Directed to one or more Targets associated with CMV, including [ * ] with EBV or
[ * ] with CMV (such products, “CMV-Specific Autologous Products”), in the
Territory in the Licensed Field (such Option, the “[ * ] Option”).  

(b)Subject to subsection (c), Licensee shall have a right to exercise either the
EBV Autologous Option or the [ * ] Option, or both the EBV Autologous Option and
the [ * ] Option, on written notice to Institute (the “Option Notice”) at any
time prior to (i) in the case of the EBV Autologous Option, provided Licensee is
[ * ] the development (with a view to commercialization) of at least one
EBV-Specific CTL Product comprising Allogeneic CTLs, the later of (A) [ * ] the
date [ * ] and (B) [ * ] following the Original Effective Date, and (ii) in the
case of the [ * ] Option, provided Licensee is [ * ] the development (with a
view to commercialization) of at least one CMV-Specific CTL Product comprising
Allogeneic CTLs, the later of (A) [ * ] the date [ * ], or (B) [ * ] following
the Original Effective Date.  

(c)Notwithstanding subsection (b), in the event that (i) there is a material
failure by Institute to perform its obligations in accordance with (A) the
Research Agreement and the Development Plan (including any timelines set forth
therein), or (B) any Manufacturing Agreement entered into by the Parties, or
(ii) the FDA or any applicable Regulatory Authority requires additional
development activities to be conducted with respect to Licensed Products,
including (1) any additional clinical trials, or material amendments to existing
clinical trials (including the [ * ], as applicable), or (2) changes to
manufacturing process or activities, in order to obtain Regulatory Approval for
a Licensed Product, then the time period set forth in subsection (b) for the
exercise of the EBV Autologous Option, or the [ * ] Option, as applicable, shall
be [ * ].

(d)On an Option-by-Option basis, Licensee shall pay the Option Fee to Institute
pursuant to Section 4.2 and, upon receipt by Institute of such an Option Fee
with respect to an Option, the license rights to be granted by Institute to
Licensee as described in Section 2.2(a)(1) and/or Section 2.2(a)(2), as
applicable, shall be fully effective, without further action either by Institute
or by Licensee.

2.3Reversion of Certain Rights.  On a Target-by-Target basis, Major
Market-by-Major Market basis, and Indication-by-Indication basis, if, following
Licensee’s exercise of the Option, Licensee (a) ceases or determines that it
will not pursue development or commercialization of an Allogeneic CTL Product
for use in a given Indication under this Agreement or the Research Agreement,
and (b) ceases

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

18

--------------------------------------------------------------------------------

 

 

or determines that it does not wish to pursue the development and
commercialization of an Autologous CTL Product for use in such Indication,
Section 7.3 shall apply.

2.4[ * ] Technology.  

(a)Subject to the terms and conditions of this Agreement, and the Research
Agreement, during the Term, Licensee shall have an [ * ] under any intellectual
property rights (i) Controlled by Institute or any Affiliate of Institute not
included in the Patent Rights or the Know-How Rights, (ii) [ * ], (iii) that [ *
] or to [ * ], and (iv) that either Party [ * ] for the Parties’ activities
under this Agreement or the Research Agreement (the “[ * ] Technology”).  For
clarity, this Section 2.4 shall not apply to any [ * ] Technology that relates
solely to [ * ], or to [ * ], which shall be subject to Section 2.6 during the [
* ] Period, provided that if the     [ * ] Period expires without Licensee
exercising the [ * ], for one or more of the Institute [ * ] Programs, this
Section 2.4(a) shall continue to apply, but Institute shall have no obligation
under this  Section 2.4 with respect to any such [ * ] Technology that relates
solely to [ * ], as applicable, arising from the Institute [ * ] Program(s) for
which the [ * ] was not exercised.

(b)With respect to any [ * ] Technology, Institute shall provide Licensee, prior
to any discussion with any Third Party, with (i) detailed information regarding
such [ * ] Technology, including such additional information as is reasonably
requested by Licensee regarding any such [ * ] Technology in order to enable
Licensee to appropriately evaluate such [ * ] Technology, and (ii) a [ * ]
arising from the use of such [ * ] Technology in the Territory.  Licensee shall
have a period of [ * ] following receipt of [ * ] to notify Institute whether
Licensee wishes to exercise [ * ], and the Parties shall thereafter [ * ] to
Licensee.  If the Parties agree upon the [ * ] in such period, they shall
thereafter proceed to an [ * ] for such a grant of rights to be mutually agreed
by the Parties.  In the event that the Parties have not agreed upon the [ * ]
pursuant to which the Parties would [ * ] in the Territory within such [ * ]
period after the initiation of good faith discussions, Institute shall be free
to discuss terms and conditions for the grant of rights, to develop and
commercialize such CTL Products and/or New CTL Products in the Territory to any
Third Party.  Notwithstanding the foregoing, during [ * ] following the [ * ],
Institute may [ * ] such a grant of rights with a Third Party, provided that
Institute shall [ * ] Licensee during * ] (unless the Parties mutually agree to
[ * ]), and provided further that [ * ], no [ * ] in the Territory shall be [ *
] such Third Party than [ * ] Licensee.

2.5Reservation of Rights.  

(a)Institute reserves and retains the right (and the exclusive rights granted to
the Licensee in this Agreement shall be limited accordingly) to make, use and
practice the Patent Rights and the Know-How

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

19

--------------------------------------------------------------------------------

 

 

Rights (and to grant any of the foregoing rights to other educational and
non-profit institutions solely by way of a grant of rights pursuant to an
academic collaboration agreement containing provisions substantially equivalent
to those set forth in Schedule 2.5) entered into solely for educational and
research purposes, including publication and other communication of any research
results, but excluding any sponsored research performed for or on behalf of
commercial entities, provided that any such rights granted under such academic
collaboration agreements shall be subject to Sections 2.1, 2.4 and
11.2.  Subject to the terms and conditions of this Agreement, Institute shall
also retain all rights in and to the Patent Rights and the Know How Rights for
(i) all applications that do not directly relate to, or use or incorporate,
CTLs, (ii) all uses or applications of CTLs for any Indication that is not
associated with EBV and/or CMV and/or the Target associated with any New CTL
Product and is not the subject of any activities being carried out under the
Research Agreement, (iii) uses or applications of CTLs for use in any Indication
for which an EBV-Specific CTL Product, a CMV-Specific CTL Product or a New CTL
Product is being developed and/or commercialized pursuant to this Agreement or
the Research Agreement, solely where such use or application of CTLs is in a
patient or patients (A) that have been determined [ * ] (as applicable), and (B)
that do not [ * ] associated with any [ * ] and/or the [ * ] associated with any
[ * ] such uses or applications of CTLs, and (iv) [ * ], excluding any [ * ]
included in an [ * ] Program, which shall be subject to Section 2.6, or any [ *
] that is also directed to the Target of any New Research Program.    

(b)The Parties acknowledge and agree that Licensee retains the right to continue
all development and commercialization activities under the MSK Agreement,
including any development and commercialization of products that would be
Competing Products, and Licensee’s development and commercialization of products
under the MSK Agreement shall not be a breach of Article 7.  

(c)The Licensee acknowledges that the Institute has notified Licensee that
Institute has, prior to the Original Effective Date, granted to each of the
Participants an identical perpetual, irrevocable, non-exclusive royalty free
license under the Patent Rights and related Know How but excluding [ * ], in
each case solely for internal research purposes, with a right to sublicense
solely for internal research purposes with Institute’s prior written consent, on
terms to be agreed between the Institute and Participant, provided that
Institute is not permitted to unreasonably withhold its consent to such a
sublicense.  Institute agrees that it will (i) provide Licensee with prompt
written notice of any request by a Participant prior to any grant of such a
sublicense, (ii) use its best efforts to ensure any such sublicense complies
with Section

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

20

--------------------------------------------------------------------------------

 

 

2.5(a), and (iii) at Licensee’s request, provide Licensee with a copy of any
such sublicense, which may be redacted to the extent not necessary to
demonstrate compliance with Section 2.5(a).  

2.6[ * ] Programs.

(a)Institute has been pursuing as of the Execution Date, and proposes to
continue to pursue during the Term, certain programs of research and development
relating to the [ * ] (the “[ * ] Program”) and/or the [ * ] (the “[ * ]
Program” and collectively the “[ * ] Programs”).  Subject to the remainder of
this Section 2.6, Institute hereby grants to Licensee an [ * ] for each of the [
* ] Program (each, a “[ * ]”), [ * ] Program-by-[ * ] Program basis at any time
prior to the earlier of (i) the [ * ] arising out of such applicable [ * ]
Program, and (ii) the decision by Institute to [ * ] (each, a “[ * ] Period”),
to include [ * ], as applicable, arising from the [ * ] Programs as Licensed
Products pursuant to this Agreement.  Licensee may [ * ] separately for each of
the [ * ], or together for both the [ * ] Programs, provided that the [ * ] by
Licensee for one [ * ] Program shall not obligate Licensee to [ * ] for the
other [ * ] Program.  For the purposes of determining the duration of each [ * ]
Period, [ * ] shall mean the [ * ].  

(b)In order to retain the right to [ * ] during the [ * ] Period, Licensee shall
[ * ] commencing on the Execution Date and during the remainder of the [ * ]
Period in the form of the [ * ] Contribution, in accordance with a mutually
agreed development plan and budget, as set forth in Section 2.6(e) and (f) of
the Research Agreement.  Licensee may terminate either or both of the [ * ] at
any time during the [ * ] Period by [ * ] written notice to Institute specifying
the [ * ] Program for which it is terminating the [ * ].  Following notice of
termination of one or more [ * ], Licensee shall remain responsible for [ * ]
for activities that are [ * ] for the [ * ] for which the [ * ] has been
terminated during such termination notice period, provided that [ * ] by
Institute during the termination notice period.  Licensee shall also be
responsible for [ * ] associated with the termination of the [ * ], if any.  For
clarity, any failure by Licensee to pay any [ *] Contribution (unless disputed
in good faith by Licensee) within the timeframe set forth in Section 2.6(d)
shall [ * ] and upon written notice from Institute to Licensee shall [ * ] for
the [ * ] Program for which such undisputed payment amount is not made to
Institute.

(c)The [ * ] Contribution shall be payable by Licensee as follows:  (i) no later
than [ * ] during the       [ * ] Period, Institute will present to Licensee an
[ * ] that Institute [ * ] during that [ * ] (the “[ * ] Program [ * ]
Account”);  (ii) provided that the amount of the [ * ] Program [ * ] Account
does not exceed [ * ] of the amounts set forth in the applicable [ * ] Budget,
Licensee shall, on an [ * ] Program basis, pay the amounts set forth in the [ *
] Program [ * ] Account within [ * ] of receipt of each such account.  Any
amounts paid towards the [ * ] Programs [ * ] Contribution shall be [ * ] made
or payable

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

21

--------------------------------------------------------------------------------

 

 

by Licensee under this Agreement, provided that any [ * ] set forth in a [ * ]
Programs [ * ] Account will be [ * ] Programs        [ * ] Accounts against [ *
] incurred by Institute in conducting the [ * ] Programs.  

(d)If Licensee fails to make a payment of any undisputed amount included within
a [ * ] Programs        [ * ] Account within thirty (30) days following the due
date Licensee’s right to exercise the [ * ] with respect to the applicable [ * ]
Program (to which the missing payment relates) shall terminate.  Licensee may
dispute any amount charged in good faith by written notice to Institute, and the
Parties shall promptly meet following any such notice to discuss and resolve any
such dispute in good faith.

(e)On an [ * ] Program basis, Licensee may exercise the [ * ] by giving written
notice to Institute at any time during the [ * ] Period (the “[ * ] Notice”) and
paying the applicable [ * ] Fee in accordance with Section 4.2(b).  Upon receipt
of the [ * ] Notice and the applicable [ * ] Fee, [ * ], as applicable, arising
from the [ * ] Program for which the [ * ] has been exercised will be included
as Licensed Products pursuant to this Agreement, and such [ * ] Program(s) shall
thereafter be subject to the terms and conditions of this Agreement, including
the milestone payments due under Section 4.3, and the royalty obligations set
forth in Section 4.6 set forth in [ * ] that are applicable to Licensed Products
arising from [ * ].  

(f)If Licensee does not exercise a [ * ] for either the [ * ] Program and/or the
[ * ] Program during the [ * ] Period, or if one or more of the [ * ] are
terminated by Licensee pursuant to Section 2.6(b), then subject to the rights
granted to Licensee under this Agreement, including the licenses granted in
Section 2.1, and to subsection (g) below, all rights of Licensee under the [ * ]
Program(s) for which a [ * ] has not been exercised (or for which a [ * ] has
been terminated, as applicable) shall terminate, and Institute shall thereafter
have no further obligations to Licensee with respect to the applicable [ * ]
Program(s).  

(g)Notwithstanding subsection (f), following either (i) the expiration of the [
* ] Period without exercise of the [ * ] by Licensee for either the [ * ]
Program, or (ii) termination by Licensee of the [ * ] for the [ * ] Program, as
set forth below, if Institute grants rights to any Third Party to develop or
commercialize any product (including any [ * ]) arising from the [ * Program,
Institute shall [ * ] under any agreement for the grant of such rights, until [
* ] with respect to the [ * ] Program for which rights have been granted to such
Third Party. For clarity, Licensee may terminate the [ * ] by (A) the giving of
[ * ] written notice to Institute in accordance with Section 2.6(b), or (B)
written notice in the event of (1) any issue relating to the safety or efficacy
of the [ * ], as applicable, or (2) a [ * ] applicable to the development and
commercialization of the [ * ], as applicable, or (3) the [ * ], as applicable,
whether by [ * ] or otherwise in each case of [ * ] that in Licensee’s
reasonable opinion [ * ] under the applicable [ * ] Program(s).

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

22

--------------------------------------------------------------------------------

 

 

(h)For the purposes of this Section 2.6, “[ * ] Development Costs” shall mean
the [ * ] costs incurred [ * ] by Institute in conducting the [ * ] Programs,
provided that (i) [ * ] Development Costs shall also include [ * ] Programs)
associated with the [ * ] Programs, which shall be mutually agree by the Parties
and set forth in the [ * ] Budget, and (ii) [ * ] set forth in the Research
Agreement.

2.7No Other Rights.  Each Party acknowledges that the rights and licenses
granted in this Agreement are limited to the scope expressly
granted.  Accordingly, except for the rights expressly granted under this
Agreement, no right, title, or interest of any nature whatsoever is granted
whether by implication, estoppel, reliance, or otherwise, by either Party to the
other Party.  All rights with respect to any know-how, patent or other
intellectual property rights that are not specifically granted herein are
reserved to the owner thereof.

3.SUBLICENSES

3.1Permitted Sublicensing. Institute grants to the Licensee the right to
sublicense, in whole or in part, as follows: (a) Licensee shall have the right
to sublicense the Patent Rights and the Know-How Rights within the Territory in
the Licensed Field solely to Licensee’s Affiliates and subcontractors performing
work on behalf of Licensee; and (b) Licensee shall have the right to sublicense
the right to make, use, sell, offer for sale and import Licensed Products within
the Territory in the Licensed Field through multiple tiers.  The term Sublicense
shall include any grant of rights under this Agreement by a Sublicensee to any
downstream Third Party, such downstream Third Party shall also be considered a
Sublicensee for purposes of this Agreement.

3.2Sublicense Requirements.  The Licensee shall (a) provide Institute with a
copy of each sublicense issued within thirty (30) days after the execution of
such sublicense; (b) collect payment of all payments due to Institute from
Sublicensees through Licensee arising from Sales of Licensed Products; and (c)
summarize and deliver all reports due Institute from Sublicensees through
Licensee.

3.3Sublicense Terms.  Each Sublicensee must be subject to a written sublicense
agreement containing all terms of the sublicense, which shall include at least
the following terms and conditions:

(a)record keeping, audit and reporting obligations substantially equivalent to
those set forth in Sections 8.1 and 8.2 of this Agreement, sufficient to enable
Licensee and Institute to reasonably verify the payments due to Licensee and
Institute under such Sublicense and to reasonably monitor such Sublicensee’s
progress in developing and/or commercializing Licensed Product, including the
right for

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

23

--------------------------------------------------------------------------------

 

 

Institute (or its designee) to perform a direct audit of Sublicensee’s books and
records on terms no less stringent than those set forth in Section 8.2 of this
Agreement;

(b)infringement and enforcement provisions that do not conflict with the
restrictions and procedural requirements imposed on Licensee and do not provide
greater rights to Sublicensee than as provided in Section 14;

(c)confidentiality provisions with respect to Confidential Information of
Institute consistent with the restrictions on Licensee in Article 22 of this
Agreement;

(d)a requirement of indemnification of Institute by Sublicensee that is
equivalent to the indemnification of Institute by Licensee under Section 15.1 of
this Agreement; and

(e)a requirement of obtaining and maintaining insurance by Sublicensee that is
equivalent to the insurance requirements of Licensee under Section 15.2 of this
Agreement.

Any Sublicense that does not include all of the terms and conditions set forth
in this Section 3.3 or which is not issued in accordance with the terms and
conditions set forth in this Article 3, shall be considered null and void with
no further notice from Institute.

3.4Effect of License Termination.  Upon termination of this Agreement for any
reason, all sublicenses that are granted by Licensee pursuant to this Agreement
will remain in effect and will be assigned to Institute, provided that the
Sublicensee is in compliance with its sublicense agreement as of the date of
such termination, and except that Institute will not be bound to perform any
duties or obligations set forth in any sublicenses that extend beyond the duties
and obligations of Institute set forth in this Agreement.  Institute will have
the sole right to modify each such assigned sublicense to include all of the
rights of Institute that are contained in this Agreement.

4.FINANCIAL PROVISIONS

4.1Issue Fee.  

(a)As initial payment for the rights received under this Agreement with respect
to CTL Products, Licensee paid to Institute a fixed fee of three million dollars
($3,000,000) (the “Issue Fee”) within fifteen (15) business days following the
Original Effective Date. The Issue Fee is non-refundable and non-creditable
against any other amounts, including but not limited to, Earned Royalties due to
Institute by Licensee.  The Issue Fee is in no way contingent on use or
productivity of Patent Rights and Know-How Rights provided by Institute.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

24

--------------------------------------------------------------------------------

 

 

(b)As initial payment for the rights received under this Agreement with respect
to BKV-Specific CTL Products, Licensee will pay to Institute a fixed fee of [ *
] (the “BKV Issue Fee”) within fifteen (15) business days following the
Execution Date. The BKV Issue Fee is non-refundable and non-creditable against
any other amounts, including but not limited to, Earned Royalties due to
Institute by Licensee.  The BKV Issue Fee is in no way contingent on use or
productivity of Patent Rights and Know-How Rights provided by Institute.

4.2Option Fees.  

(a)On an Option-by-Option basis, within ten (10) days following Licensee’s
delivery of an Option Notice for each of the EBV Autologous Option, and the [ *
] Option, Licensee shall pay to Institute a fee of [ * ] (the “Option
Fee”).  Each Option Fee is non-refundable and non-creditable against any other
amounts once paid and is not in any way contingent on use or productivity of the
underlying technology and know-how related to the EBV Autologous Option or [ * ]
Option.

(b)On a [ * ] basis, within ten (10) days following Licensee’s delivery of a [ *
] Notice for each of the [ * ], Licensee shall pay to Institute a fee of [ * ]
([ * ] “[ * ] Fee”).  [ * ] Fee is non-refundable and non-creditable against any
other amounts once paid and is not in any way contingent on use or productivity
of the underlying technology and know-how related to the applicable [ * ]
Program.

4.3Milestone Payments.  

(a)As additional consideration for Institute entering into this Agreement and
the Research Agreement, Licensee will pay to Institute the milestone payments
(each, a “Milestone Payment”) set forth in the table below for each Allogeneic
Licensed Product and/or Autologous Licensed Product (as applicable pursuant to
the table set forth below) to achieve the corresponding milestone (each, a
“Milestone”), whether achieved by Licensee or an Affiliate or
Sublicensee.  Licensee shall promptly notify Institute in writing of the
achievement of any such Milestone and Licensee shall pay Institute in full the
corresponding Milestone Payment within [ * ] of such achievement.  For clarity,
each Milestone Payment is payable once only for each Allogeneic CTL Product and
once for each Autologous CTL Product, and each Milestone Payment is
non-refundable, and is not an advance against royalties due to Institute or any
other amounts due to Institute.



 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

25

--------------------------------------------------------------------------------

 

 

Milestone Trigger Event

Milestone Payment

Licensed Product Specifically Directed to [ * ]

Licensed Product Specifically Directed to [ * ]

Licensed Product Arising [ * ] Activities under Research Agreement

[ * ]

[ * ]

1

First calendar year in which worldwide annual Net Sales of Product [ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

2

First calendar year in which annual Net Sales of Product [ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

3

First calendar year in which annual Net Sales of Product [ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

(b)Unless a Milestone Payment is specified as payable for more than one
Indication in the table above, each Milestone Payment will be payable by
Licensee only once, following the first time a given Licensed Product achieves
the specified Milestone, for each Allogeneic CTL Product and each Autologous CTL
Product to achieve such Milestone.  

(c)Each time a Milestone is achieved, then any other Milestone Payments with
respect to earlier Milestones that have not yet been paid will be due and
payable together with the Milestone Payment for the Milestone that is actually
achieved.

(d)If Licensee exercises the Option, and with respect to a given Licensed
Product and a given Indication, elects to progress the development and
commercialization of an Autologous CTL Product in lieu of an Allogeneic CTL
Product for such Indication, then (i) following the decision to progress
development and commercialization of such Autologous CTL Product, Licensee shall
owe all subsequent Milestone Payments due for such Autologous CTL Product, and
(ii) subsection (c) shall apply solely with respect to any Milestone Payments
that are applicable to both Autologous CTL Products and Allogeneic CTL Products,
and have not already been paid for the Allogeneic CTL Product.

4.4Milestone Offset.  If Licensee reasonably believes, on the advice of legal
counsel, that it is necessary to obtain a license (or a sublicense) from any
Third Party under (a) the patents or patent applications owned or otherwise
controlled by [ * ] set forth on Schedule 4.4 (the “[ * ] License”), (b) any
patents or patent applications owned or otherwise controlled by a Third Party
that [ * ], including without limitation [ * ], including without limitation any
such patents or patent applications owned or

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

26

--------------------------------------------------------------------------------

 

 

otherwise controlled by [ * ] (the “[ * ] License”), and/or (c) any patents or
patent applications having a priority date [ * ] owned or otherwise controlled
by any [ * ] in order to develop, make, have made, use, Sell, offer for Sale or
import any Licensed Product (such licenses, each an “Additional License”), and
pursuant to such Additional License is required to pay any consideration [ * ]
to such Additional Party for development and commercialization of such Licensed
Product (“Additional License Payments”), then Licensee may offset [ * ] paid to
such Additional Party against [ * ] payable to Institute under this Agreement or
[ * ] payable to Institute under [ * ] under this Agreement in relation to such
Licensed Product or [ * ] in relation to such Licensed Product after the
effective date of such Additional License,   [ * ], provided that Licensee may
not offset any Additional License Payments due under [ * ] in excess of an
aggregate amount of [ * ] for all Licensed Products in aggregate (the “[ * ]”),
nor any Additional License Payments due under the [ * ] for all Licensed
Products in aggregate (the “[ * ]”) and provided further that Licensee may [ * ]
due to Institute under this Agreement and the Research Agreement.  For clarity,
Licensee’s right to offset Additional License Payments under any Additional
License falling within (c) shall be subject to [ * ].  Notwithstanding the
foregoing, in no event shall the offset of Additional License Payments exceed [
* ], as applicable, and [ * ] due to Institute under this Agreement and the
Research Agreement.  Any Additional License Payments [ * ] in excess of such [ *
] may be            [ * ] by Licensee and [ * ], provided that no offset may be
taken by Licensee against [ * ] the effective date of such Additional
License.  Further, any offset relating to [ * ] applicable to [ * ] pursuant to
this Section 4.4 shall be [ * ] if, at the time the [ * ] under this Agreement
or the milestone event is achieved under the Research Agreement, Licensee or its
Affiliates are engaged in the development or commercialization of [ * ], and
such [ * ] is licensed under [ * ].

4.5Royalties.  Subject to Section 4.4, Earned Royalties will accrue on a
Licensed Product-by-Licensed Product basis and country-by-country basis, for the
duration of the Royalty Term and will be payable to Institute when Licensed
Products are invoiced, or if not invoiced, when delivered or otherwise exploited
by the Licensee, its Affiliate or Sublicensee in a manner constituting a Sale.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

27

--------------------------------------------------------------------------------

 

 

4.6Earned Royalty.  As further consideration for the rights granted under this
Agreement and activities agreed under this Agreement and the Research Agreement,
Licensee will pay to Institute the following earned non-refundable,
non-creditable royalty on Net Sales of Licensed Products (“Earned Royalty”):

Aggregate Annual Net Sales

Royalty Percent

[ * ] CTL Products and [ * ] CTL Products

Licensed Products Arising [ * ] under the Research Agreement

Licensed Product that is a [ * ]

Licensed Product that is a [ * ]

Portion less than [ * ]

[ * ]

[ * ]

[ * ]

[ * ]

Portion greater than or equal to [ * ]

[ * ]

[ * ]

[ * ]

[ * ]

Notwithstanding the foregoing, for any Licensed Product that is a Diagnostic
Product, the Earned Royalty shall be [ * ] of the royalty rates set forth in the
table above.

4.7Royalty Offset.  If Licensee [ * ], that it is necessary to obtain a license
under patents or patent applications Controlled by a Third Party (a “Third Party
License”) in order to develop, make, have made, use, Sell, offer for Sale or
import any Licensed Product, and pursuant to such Third Party License is
required to pay royalties to such Third Party (“Third Party Royalty Payments”),
then Licensee may deduct [ * ] paid to such Third Party against the Earned
Royalty owed to Institute, up to a limit of [ * ] of the applicable Earned
Royalty in any given calendar year.  Any Third Party [ * ] Payments in excess of
such [ * ] limit for a given calendar year [ * ].

4.8Royalty Term.  

(a)Subject to the remainder of this Section 4.8, the Earned Royalty will be
payable, on a Licensed Product-by-Licensed Product basis, and on a
country-by-country basis, from the date of First Commercial Sale of such
Licensed Product in such country until the last to occur of the following: (i)
expiration or abandonment of the last Valid Claim of (A) any of the Patent
Rights existing as of the Original Effective Date that cover or claim [ * ] such
Licensed Product in such country, (B) any patent or patent application included
in the Patent Rights following the Original Effective Date that arises as a
result of the Parties’ activities conducted pursuant to the Research Agreement,
or (C) any [ * ]; (ii) cessation of any Data Exclusivity Protection or Orphan
Drug Exclusivity applicable to such Licensed Product in such country;

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

28

--------------------------------------------------------------------------------

 

 

or (iii) the tenth (10th) anniversary of the First Commercial Sale of such
Licensed Product in such country (the “Royalty Term”).  

(b)Notwithstanding the foregoing, if in a country, (i) neither of the events set
forth in Section 4.8(a)(i) and/or Section 4.8(a)(ii) have occurred in relation
to such Licensed Product, (ii) one or more Comparable Third Party Products for
such Licensed Product have been sold in such country for a period of [ * ],
(iii) such Comparable Third Party Products do not infringe any Valid Claim of
the [ * ], Licensee is [ * ], and (iii) following such [ * ] period, Net Sales
during [ * ] Calendar Quarters in such country are [ * ] for the     [ * ]
Calendar Quarters, the Earned Royalty will be reduced thereafter to [ * ] of the
amounts set forth in the table in Section 4.6 above (following any offsets
applicable under Section 4.7).  Furthermore, if in a country, at any time prior
to the [ * ] anniversary of the First Commercial Sale of such Licensed Product,
   [ * ] set forth in Section 4.8(a)(i) and/or Section 4.8(a)(ii) have occurred
in relation to such Licensed Product, the Earned Royalty will be reduced
thereafter to [ * ] of the amounts set forth in the table in Section 4.6 above
(following any offsets applicable under Section 4.7).

(c)Following the expiration of the Royalty Term, all licenses granted to
Licensee hereunder shall become perpetual, exclusive and fully paid-up.

4.9Royalty Payment Schedule.  The Licensee will pay to Institute all Earned
Royalties payable to Institute quarterly on or before February 28 (for the
Calendar Quarter ending December 31), May 31 (for the Calendar Quarter ending
March 31), August 31 (for the Calendar Quarter ending June 30) and November 30
(for the Calendar Quarter ending September 30) of each calendar year.  Each
payment will be for Earned Royalties accrued within the Licensee’s most recently
completed Calendar Quarter.

4.10Currency.  All consideration due Institute will be payable and will be made
in United States dollars by wire transfer to an account designated by
Institute.  When Licensed Products are Sold for monies other than United States
dollars, the Earned Royalties and other consideration will first be determined
in the foreign currency of the country in which such Licensed Products were Sold
and then converted into equivalent United States dollars.  The exchange rate
will be the average exchange rate quoted in The Wall Street Journal for the
purchase of United States dollars during the last thirty (30) days of the
reporting period.

4.11Royalty Reports.  Beginning with the First Commercial Sale of a Licensed
Product, within [ * ] following the end of each Calendar Quarter, Licensee shall
make quarterly royalty reports to Institute on or before each February 28, May
31, August 31 and November 30 of each year.  Each royalty report will cover the
Licensee’s most recently completed Calendar Quarter and will show: (i) the
amount

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

29

--------------------------------------------------------------------------------

 

 

invoiced for Sales and Net Sales of Licensed Products that are Sold during the
most recently completed calendar quarter; (ii) the [ * ] Licensed Product that
is Sold on a country by country basis; (iii) the Earned Royalties, in U.S.
dollars, payable with respect to Sales of Licensed Products; (iv) the [ * ] the
Earned Royalty; (v) a [ * ] to calculate Net Sales; and (vi) the exchange rates
used.

4.12Taxes.  Earned Royalties on Net Sales of Licensed Products and other
consideration accrued in, any country outside the United States may be reduced
by any taxes, fees or other charges imposed by the government of such country,
including those taxes, fees and charges allowed under the provisions of Section
1.71.  

4.13Late Payments.  If Earned Royalties, fees, reimbursements for Patent
Prosecution Costs or other monies owed to Institute are not received by
Institute when due, the Licensee will pay to Institute interest at a rate of the
lesser of: (a) [ * ], or any successor thereto, at 12:01 a.m. on the first day
of each Calendar Quarter in which such payments are overdue or (b) the maximum
rate permitted by Law.  Such interest will be calculated from the date payment
was due until actually received by Institute.

4.14Acknowledgement.  The Parties acknowledge that the payments required to be
made by Licensee to Institute under this Agreement are in consideration of all
rights granted to Licensee and obligations undertaken by Institute under this
Agreement.  Such granted rights include use of valuable Know-How Rights, and the
right to participate in the JSC and the conduct of the Development Plan so as to
discover or develop Licensed Products that may not be, or may cease to be,
covered by (a) Patent Rights, (b) Data Exclusivity, or (c) Orphan Drug
Exclusivity.  Each Party expressly acknowledges that it is their intention that
royalties and other consideration be paid in accordance with the terms of this
Agreement, and during the periods set forth in this Agreement, notwithstanding
that a Licensed Product may be royalty-bearing at a reduced rate pursuant to
Section 4.8(b) in the absence of coverage by (i) Patent Rights, or after the
expiration of such Patent Rights, or (ii) Data Exclusivity, or (iii) Orphan Drug
Exclusivity.

5.DILIGENCE; REGULATORY ACTIVITIES

5.1General Diligence.  Licensee, following execution of this Agreement, will use
Commercially Reasonable Efforts to proceed with the development, manufacture and
Sale of Licensed Products [ * ] in the Territory.  Without limiting the
following, Licensee shall:

(a)[ * ];

(b)[ * ];

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

30

--------------------------------------------------------------------------------

 

 

(c)[ * ]; and

(d)[ * ] within [ * ] after [ * ] needed to obtain [ * ];

provided that, if Licensee’s failure to meet the applicable diligence obligation
under Section 5.1(a) to Section 5.1(d) is the result of (i) Institute’s failure
to perform its obligations in accordance with (A) the Research Agreement and the
Development Plan (including any timelines set forth therein), or (B) any
Manufacturing Agreement entered into by the Parties, or (ii) additional
development activities (including any changes to manufacturing process or
activities) required by the FDA in order to obtain regulatory approval for a
Licensed Product, then in each case the target timeframe to meet the diligence
requirements set forth in Section 5.1(a) to Section 5.1(d), as applicable, shall
be [ * ], to complete the required activities.

5.2Specific Diligence for [ * ] Programs.  Following exercise of the [ * ] for
each of the [ * ], will use Commercially Reasonable Efforts to proceed with the
development, manufacture and Sale of Licensed Products that are [ * ] in the [ *
] in the Territory.  Within [ * ] for each of the [ * ] Programs, Licensee shall
provide Institute with a reasonably detailed development plan for the further
development of the [ * ], as applicable, through to Regulatory Approval (the
“Licensee [ * ] Development Plan”). Following Licensee’s delivery of the
Licensee [ * ] Development Plan to Institute, the Parties shall discuss and
mutually agree upon the date upon which Licensee will be required to [ * ]
occurring after exercise of the   [ * ] for the applicable [ * ] Program(s) (the
“[ * ] Date”).  The [ * ] Date, once mutually agreed by the Parties or
determined pursuant to Article 20 as described below, shall constitute an
additional diligence obligation for [ * ] arising from the applicable [ * ]
Program(s) equivalent to the diligence obligations set forth in Section 5.1(a)
through (c) for CTL Products arising from the Research Collaboration, and the
Parties shall amend Section 5.1 to add such agreed diligence obligation. If the
Parties are unable to agree on the     [ * ] Date within [ * ] after Licensee’s
delivery of the Licensee [ * ] Development Plan to Institute, then such dispute
shall first be escalated to the Executives for resolution in accordance with
Section 20.1, and if not resolved within the time period set forth therein, each
Party shall, within [ * ] days following the expiration of the time period for
the Executive resolution under Section 20.1, [ * ] Date, and the [ * ] Date
shall be [ * ].

5.3Governance.  The Parties’ activities under this Agreement and the Research
Agreement shall be overseen by the JSC, as further set forth in Article 3 of the
Research Agreement. In the event that the Research Agreement is terminated or
expires, the JSC will remain in place and continue to operate as set forth in
the Research Agreement to the extent applicable to activities under this
Agreement, including

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

31

--------------------------------------------------------------------------------

 

 

with respect to each Party’s final decision making authority as set forth in
Section 3.3(f) of the Research Agreement.  For the avoidance of doubt, the
exercise of such authority by Licensee shall in no way define, affect or
diminish the diligence obligations of Licensee hereunder.

5.4Progress Reports.  On a [ * ] basis, but in any event no later than June 1st
and December 1st in each calendar year, as long as Licensee continues to develop
and commercialize Licensed Products, Licensee will submit a written report to
Institute covering the Licensee’s (and any of its Affiliates’ or Sublicensees’)
activities related to this Agreement, including any updates or amendments to the
Development Plan and activities being conducted pursuant to the Research
Agreement (each, a “Progress Report”).  The report will include information
reasonably sufficient to enable Institute to ascertain progress by Licensee
toward meeting this Agreement’s diligence requirements set forth in Section
5.1.  Each report will describe, where relevant: (a) current schedule of
anticipated events or milestones; (b) summary of work completed and in progress,
including against the Development Plan, during such period; (c) summary of work
in progress and progress toward commercialization of Licensed Products; (d)
significant corporate transactions involving Licensed Products, including any
Sublicenses granted.  Licensee shall include in each Progress Report the date of
First Commercial Sale of any Licensed Product in each country, as applicable.

5.5Regulatory Activities

(a)Licensee shall be solely responsible, at Licensee’s expense for filing,
obtaining and maintaining all Regulatory Approvals required for the development
and commercialization of Licensed Products anywhere in the Territory where
Licensed Products are manufactured, used, Sold, offered for Sale or
imported.  Licensee will obtain all such Regulatory Approvals in its own name
(or that of a Licensee Affiliate) and shall own all right, title and interest in
and to such Regulatory Approvals, and all materials, data and information
included therein and relating thereto.  Notwithstanding the foregoing, and
subject to the terms and conditions of the Research Agreement, Institute shall
be responsible for obtaining any Regulatory Approvals required for any clinical
trials conducted by Institute or any Affiliate under the Research Agreement,
provided that Institute shall provide Licensee with copies of all such fillings
and correspondence relating thereto, and Licensee shall have a right of
reference to all data, materials and information contained in any such
regulatory filings and Regulatory Approvals.

(b)Promptly following the exercise of the EBV Autologous Option or the [ * ]
Option, as applicable, Institute shall transfer to Licensee all of the data and
information Controlled by Institute and arising from (i) the activities under
the Research Agreement, or (ii) activities conducted by or under the supervision
of

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

32

--------------------------------------------------------------------------------

 

 

[ * ] prior to the date of the exercise of the applicable Option, in each case
that is necessary or useful for the development, manufacturing and
commercialization of EBV-Specific Autologous Products (following the exercise of
the EBV Autologous Option) or [ * ].

5.6Abandonment. If Licensee decides to abandon, or does in fact abandon, on a
Licensed Product by Licensed Product and Major Market-by-Major Market basis the
development or commercialization of Licensed Products (including an [ * ],
solely following the [ * ]), then Licensee shall forthwith notify Institute in
writing and Institute shall have the right to terminate this Agreement, solely
with respect to the Major Market(s) in which such abandonment has taken place,
upon written notice to Licensee in relation to such Licensed Product(s) and
Major Market(s).  A suspension of a New Research Program or other activities
related to the development or commercialization of a Licensed Product shall be
deemed to be abandonment if Licensee does not have a good-faith intention to
continue development and commercialization of such Licensed Product. Upon such
termination, any such Licensed Products shall be deemed Reversion Products (as
defined in Section 9.6(b)), and Section 9.7 shall apply.  Promptly following
such notice of termination, the Parties shall meet to discuss in good faith and
agree upon the process for transitioning to Institute the rights to
commercialize such Licensed Product in the applicable Major Markets, and to
coordinate the ongoing development and commercialization of such product in such
terminated Major Market, including the sharing of information, regulatory
filings and data relating thereto.  

6.MANUFACTURE AND SUPPLY

6.1The Parties intend to enter into one or more agreements that will govern the
terms of manufacture and supply of CTL Products and New CTL Products and Program
[ * ], including specific [ * ] Products for clinical supply for use in
development activities, including clinical trials to be conducted by each Party
pursuant to the Development Plan and under the Research Agreement (each, a
“Manufacturing Agreement”).  As of the Execution Date, the Parties anticipate
that any such Manufacturing Agreement shall incorporate commercially reasonable
terms that are appropriate for a similarly situated manufacturing agreement, and
shall include at least the following principles, as set forth below in Sections
6.1(a) through (d), and other material terms such as pricing, as the Parties
shall mutually agree upon:

(a)Institute shall be responsible for the manufacture and supply of CTL Products
and New CTL Products and Program [ * ] (including specified [ * ] Products) for
clinical supply through to [ * ] (which may include, subject to mutual agreement
of the Parties, [ * ]), itself or through an Affiliate or mutually-

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

33

--------------------------------------------------------------------------------

 

 

agreed upon Third Party contract manufacturing organization (“CMO”).  The costs
applicable to such manufacturing activities will be set forth in the Development
Plan under the Research Agreement.

(b)Institute’s obligation to manufacture and supply as set forth in Section
6.1(a) shall be conditioned on (i) the manufacturing entity shall have all
Regulatory Approvals required for manufacture of Licensed Products for clinical
supply, and (ii) the manufacturing entity shall have appropriate production
capacity (including the ability to scale up as required) for the applicable CTL
Products and New CTL Products and Program [ * ] to meet the timelines and
specifications provided by Licensee for Licensed Product for clinical
development.

(c)The Parties shall discuss in good faith the arrangements for the manufacture
and supply of Licensed Products for clinical development activities following
completion of Phase I Clinical Trials and for commercialization of Licensed
Products in the Territory, including the selection of an appropriate
manufacturing entity, which may include without limitation, either Party or its
Affiliates, or a mutually agreed Third Party CMO.  If Licensee requests that
Institute continue to perform manufacturing and supply activities for Licensed
Products hereunder, then Institute shall, subject to negotiation and agreement
on the terms of the Manufacturing Agreement, manufacture and supply such
Licensed Products to Licensee, with the further terms of such manufacture and
supply to be set forth in the Manufacturing Agreement.

(d)The Parties acknowledge and agree that for the purposes of facilitating the
manufacture and supply of Licensed Products to support the Parties’ activities
under this Agreement and the Research Agreement, including for reasons related
to regulatory requirements or cost-effectiveness and economies of scale of
production, Licensee may elect, or it may be necessary for the Parties to
transfer manufacturing and supply to a different Third Party CMO, or to a
different facility.  Each Party agrees that with respect to any transfer of
manufacturing technology, it will provide reasonable assistance to the other
Party, at such other Party’s reasonable expense and subject to such arrangements
as are necessary to protect confidential information and proprietary know-how,
to effect such transfer in a timely fashion and without undue disruption to the
manufacture and supply of the applicable Licensed Product(s).

7.CERTAIN COVENANTS

7.1General Rule.  Subject to Section 7.2, during the period beginning on the
Original Effective Date and ending on the expiration or earlier termination of
this Agreement, neither Party shall (directly or indirectly, and either with or
without a bona fide collaborator) conduct outside the scope of this

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

34

--------------------------------------------------------------------------------

 

 

Agreement, or the Research Agreement, any programs that are intended to
identify, optimize, develop or commercialize a Competing Product.

7.2Exception for Certain Third Party Products.  Notwithstanding Section 7.1,
during the Term, Licensee may acquire or in-license from a Third Party (a)
rights in technology (including rights in patents, patent application and/or
know-how) that Licensee [ * ] to the Patent Rights and Know-How Rights licensed
by Institute to Licensee hereunder and are  necessary or useful for the
development and commercialization of Licensed Products hereunder, and/or (b)
rights to develop and commercialize a CTL Product or New CTL Product or Program
[ * ] that [ * ] (a “Third Party Product”) if Licensee          [ * ] that such
[ * ] by Licensee or Institute (including any such Third Party Product [ * ],
including without limitation because such Third Party Product (a) [ * ] then
under development, (b) in [ * ] then under development, and/or (c) in [ * ] then
under development by Licensee.  Licensee may negotiate the terms of such a Third
Party license or other agreement at its sole discretion.  Notwithstanding the
foregoing, if Licensee acquires rights in such a Third Party Product, Licensee
shall [ * ] the development and commercialization of such Third Party Product
pursuant to [ * ], for the Term of this Agreement, provided that if such Third
Party Product is [ * ], then [ * ] pursuant to the foregoing shall be [ * ] of
the amounts that [ * ].

7.3Autologous CTL Programs.   Following Licensee’s exercise of the Option, on an
Indication-by-Indication basis, Licensee shall notify Institute in writing
within [ * ] following Licensee’s determination that Licensee (a) will not
pursue development or commercialization of an Allogeneic CTL Product for use in
a given Indication under this Agreement or the Research Agreement, and (b) does
not wish to pursue the development and commercialization of an Autologous CTL
Product for use in such Indication.  Provided that such Indication is not the
subject of an existing research and development Program under the Research
Agreement, Institute shall have the right to develop and commercialize
Autologous CTL Products for use in such Indication without such development and
commercialization being a breach of this Article 7, and the license granted to
Licensee pursuant to Section 2.2 with respect to Autologous CTL Products shall
no longer apply to any Autologous CTL Product for use in such
Indication.  Without limiting the foregoing, the Parties shall discuss, at least
annually through the JSC, whether Licensee intends to, or is continuing to
pursue development or commercialization of an Allogeneic CTL Product for use in
the Indications that are the subject of research and development activities
pursuant to the Research Agreement.  Licensee will provide such

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

35

--------------------------------------------------------------------------------

 

 

information regarding its development and commercialization of such Allogeneic
CTL Products as is required to reasonably inform Institute for the purposes of
such discussions.

8.BOOKS AND RECORDS

8.1Accounting.  Licensee shall calculate all amounts, and perform other
accounting procedures required, under this Agreement and applicable to it in
accordance with GAAP. Licensee shall keep, and shall require each Sublicensee to
keep, accurate books and records showing all Licensed Products manufactured,
used, and/or Sold under the terms of this Agreement.  Books and records must be
preserved for at least five (5) years from the date of the Earned Royalty
payment to which they pertain.  Upon reasonable notice, key personnel, books and
records will be made reasonably available and will be open to examination by
representatives or agents of Institute during regular office hours to determine
their accuracy and assess Licensee’s and, if applicable, each Sublicensee’s,
compliance with the terms of this Agreement, provided that Licensee and any
Sublicensees shall not have any obligation to provide access more than once in
any given twelve (12) month period.

8.2Audits.  In addition to the right of Institute to examine the books and
records and interview key personnel as provided in Section 8.1 above, Institute,
at its own cost, through an independent auditor reasonably acceptable to
Licensee and, if applicable, a Sublicensee (and who has executed an appropriate
confidentiality agreement reasonably acceptable to Licensee and, if applicable,
a Sublicensee that requires the auditor to keep any information learned by it
confidential except as needed to report its audit conclusions to Institute), may
inspect and audit the relevant records of Licensee or a Sublicensee pertaining
to the calculation of any Milestones and Earned Royalties due to Institute under
this Agreement.  Licensee and, if applicable, a Sublicensee shall provide such
auditors with access to the records during reasonable business hours.  Such
access need not be given to any such set of records more often than once each
year or more than five (5) years after the date of any report to be
audited.  Institute shall provide Licensee with written notice of its election
to inspect and audit the records related to the Earned Royalty due hereunder not
less than thirty (30) days prior to the proposed date of review of Licensee’s
and, if applicable, a Sublicensee’s records by Institute’s auditors.  Should the
auditor find any underpayment of Milestones or Earned Royalties by Licensee,
Licensee shall (a) promptly pay Institute the amount of such underpayment; (b)
shall reimburse Institute for the cost of the audit, if such underpayment equals
or exceeds the [ * ]; and (c) provide such auditors with an audit right
exercisable within [ * ] after Institute receives the audit report.  If the
auditor finds overpayment by Licensee, then Licensee shall have the right to
deduct the overpayment from any future royalties due to Institute by

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

36

--------------------------------------------------------------------------------

 

 

Licensee or, if no such future royalties are payable, then Institute shall
refund the overpayment to Licensee within [ * ] after Institute receives the
audit report.  Licensee may designate competitively sensitive information which
such auditor may see and review but which it may not disclose to Institute;
provided, however, that such designation shall not restrict the auditor’s
investigation or conclusions.

9.TERM; TERMINATION

9.1Term.  Unless otherwise terminated by operation of law, Section 9.2, or by
acts of the parties in accordance with the terms of this Agreement, this
Agreement will remain in effect from the Original Effective Date until the
expiration of all payment obligations hereunder (the “Term”).

9.2Bankruptcy.  This Agreement will automatically terminate without the
obligation to provide sixty (60) days’ notice as set forth in Section 9.3 or 9.4
upon the filing of a petition for relief under the United States Bankruptcy Code
by or against the Licensee as a debtor or alleged debtor.

9.3Termination for Material Breach.  If a Party fails to perform or violates any
material term of this Agreement, then the other Party may give written notice of
breach to the breaching Party.  If the breaching Party fails to repair the
default within ninety (90) days after the date of receipt of such notice of
breach, the other Party may terminate this Agreement by delivering a second
written notice.  If such second notice is sent to the breaching Party, this
Agreement will automatically terminate on the date that such notice is received
by the breaching Party.

9.4Termination for Convenience.  The Licensee has the right at any time to
terminate this Agreement at will by providing written notice of termination to
Institute, and paying to Institute a break fee equal to fifty percent (50%) of
the amount of the next Milestone Payment that would be payable to Institute in
respect of Licensee’s then most advanced Licensed Product.  Termination of this
Agreement will be effective sixty (60) days from the date such termination
notice is received by Institute.  Institute does not have any right to terminate
this Agreement for convenience.

9.5Termination if Patent Rights Challenged.  Institute has the right to
terminate this Agreement by providing written notice of termination to Licensee,
if Licensee or any of its Affiliates commence, pursue, encourage or support any
administrative, judicial or other similar proceeding to challenge the validity,
enforceability or scope of any rights under any Patent Rights, including without
limitation by (a) filing a declaratory judgment action in which any such Patent
Rights are alleged to be invalid or unenforceable; (b) citing prior art pursuant
to 35 U.S.C. §301, filing a request for re-examination of any of such Patent
Rights pursuant to 35 U.S.C. §302 and/or §311, or provoking or becoming a party
to an

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

37

--------------------------------------------------------------------------------

 

 

interference with an application for any such Patent Rights pursuant to 35
U.S.C. §135; or (c) filing or commencing any re-examination, opposition,
cancellation, nullity or similar proceedings against any such Patent Rights in
any country.

9.6Effects of Termination or Expiration.  The termination or expiration of this
Agreement will not relieve the Licensee of its obligation to pay any fees,
royalties or other payments owed to Institute at the effective date of such
termination or expiration and will not impair any accrued right of Institute,
including the right to receive Earned Royalties in accordance with Article
4.  Additionally:

(a)Upon expiration (but not termination) of this Agreement, the licenses granted
to Licensee under Section 2.1 (with respect to Licensed Products that are [ * ],
solely to the extent that the applicable [ * ] has been exercised prior to
expiration) and Section 2.2 (to the extent that the applicable Option has been
exercised prior to expiration) shall continue on a perpetual, irrevocable,
exclusive, fully paid-up, royalty-free basis.

(b)Upon termination (but not expiration) of this Agreement, all rights and
licenses granted to Licensee in Article 2 shall terminate, subject to Section
9.7, all rights of Licensee under the Patent Rights and Know-How Rights shall
revert to Institute, and Licensee and its Affiliates shall cease all use of the
Patent Rights and the Know-How Rights.  Following the effective date of such
termination, all Licensed Products that are EBV-Specific CTL Products or
CMV-Specific CTL Products or New CTL Products or Program [ * ], as applicable,
shall thereafter be deemed “Reversion Products” and shall be subject to Section
9.7.  Notwithstanding the foregoing, in the event of a material breach by
Institute of this Agreement permitting Licensee to terminate this Agreement
pursuant to Section 9.3, as finally determined pursuant to a resolution in
accordance with Article 20 or mutually agreed by the Parties (including by way
of settlement), Licensee may, at its sole discretion and in lieu of such
termination, elect to keep this Agreement in place and continue the development
and commercialization of Licensed Products hereunder.  If Licensee decides to
keep this Agreement in place in lieu of termination, all payments, including all
Milestone Payments and Earned Royalties, that would be due to Institute
thereafter under the terms of this Agreement shall be [ * ] for the remainder of
the Term.

(c)Upon termination (but not expiration) of this Agreement, all regulatory
filings (including all INDs and BLAs) and Regulatory Approvals and all other
documents necessary to further develop and commercialize the Reversion Products,
as they exist as of the date of such termination, (and all of Licensee’s right,
title and Institute therein and thereto) shall be assigned to Institute, and
Licensee shall provide to Institute one (1) copy of the foregoing documents and
filings that relate to Reversion Products, subject to Institute’s reimbursement

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

38

--------------------------------------------------------------------------------

 

 

of Licensee’s actual costs incurred in transferring such items to Institute, and
preparing such items in connection with such transfer.  For clarity, Institute
shall have the right to use the foregoing material information, materials and
data developed by Licensee solely in connection with Institute’s (or its
Affiliates or licensees’) development, manufacture and commercialization of
Reversion Products.

(d)Upon termination (but not expiration) of this Agreement, in the event that
Licensee has inventory of any Licensed Product included in the Reversion
Products prior to the effective date of termination, Licensee shall have [ * ]
months after the effective date of termination during which to dispose of such
inventory (subject to the payment to Institute of any royalties due hereunder
thereon) (the “Inventory Disposal Period”).  

(e)Upon termination (but not expiration) of this Agreement, Licensee shall
provide to Institute the tangible embodiments of all know-how, data and
information Controlled by Licensee and its Affiliates in existence as of the
effective date of such termination to the extent necessary for the development
and commercialization of the Reversion Products as such Reversion Products exist
as of the effective date of such termination, subject, to Institute’s
reimbursement of Licensee’s actual out of pocket and internal direct costs and
expense incurred in transferring such items, and preparing and making such items
in connection with such transfer.  Licensee shall grant, and hereby grants to
Institute, subject to Institute’s payment obligations under Section 9.7, and
reimbursement of Licensee’s costs of transferring such materials, a perpetual,
worldwide, transferable, sublicensable right and license under such know-how,
data and information solely for (i) researching, developing, using, importing,
selling and offering for sale Reversion Products in the Territory, which license
shall be exclusive for purposes of this subpart (i), and (ii) making and having
made Reversion Products anywhere in the Territory for use, importation, sale and
offer for sale in the Territory, which license shall be non-exclusive for
purposes of this subpart (ii).

(f)Upon termination (but not expiration) of this Agreement, subject to Section
9.7, Licensee shall grant and hereby grants to Institute an exclusive,
royalty-bearing (as set forth in Section 9.7), non-transferable  license, with
the right to grant sublicenses, under any patents or patent applications
Controlled by Licensee or Affiliates as of the effective date of termination [ *
] and that are [ * ].  

(g)Upon termination (but not expiration) of this Agreement, Licensee shall
provide to Institute all data generated during the term of this Agreement
pursuant to this Agreement and the Research Agreement [ * ] Reversion Products
and [ * ], subject to Institute’s [ * ].

(h)Neither Party shall be relieved of any obligation that accrued prior to the
effective date of expiration or a termination.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

39

--------------------------------------------------------------------------------

 

 

(i)Any costs and expenses incurred by Licensee in connection with the
assignments and transfers made by Licensee under this Section 9.6 shall be borne
by Institute.

(j)Nothing in this Section 9.6 shall be deemed to limit any remedy to which
either Party may be entitled by applicable Law.  

9.7Reversion of Rights.  If Institute obtains rights in any Reversion Product
pursuant to this Article 9, Institute will have the rights under such Reversion
Product set forth in Section 9.6, provided that if Institute elects to grant a
license or sublicense to any Third Party under patent rights or know-how
Controlled by Licensee and relating to such Reversion Products (the “Reversion
Product IP”) to develop and commercialize any such Reversion Product, then on a
Reversion Product-by-Reversion Product basis, Institute shall pay to Licensee a
specified percentage of all consideration of any type received from each such
Third Party licensee or sublicensee paid for the grant of such license or
sublicense, or sales of products that are claimed or covered by such Reversion
Product IP, as set forth in the table below, with the applicable percentage
being based on (a) [ * ], and (b) [ * ].  

[ * ]Effective Date of Termination

Royalty Percentage [ * ].

Royalty Percentage [ * ].

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

[ * ]

9.8Surviving Provisions.  Any termination or expiration of this Agreement will
not affect the rights and obligations set forth in the following Articles and
Sections: Articles 1, 10, 12, 16, 17, 19, 20, 22 and 23, and Sections 2.6, 3.4,
4.12 and 4.13 (to the extent applicable to payments accruing during the Term),
5.6 (to the extent applicable to Licensed Products that become Reversion
Products pursuant to Section 5.6), 8.1, 8.2, 9.6, 9.7, 9.8, 9.9 (following
expiration, but not termination), 11.3, 13.1, 13.3, 15.1 and 15.2.

9.9Section 365(n) of the Bankruptcy Code. All rights and licenses granted under
or pursuant to any section of this Agreement are, and shall otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the U.S.
Bankruptcy Code to the extent permitted thereunder. The Parties shall retain and
may fully exercise all of their respective rights and elections under the U.S.
Bankruptcy Code. Upon the bankruptcy of any Party, the non-bankrupt Party shall
further be entitled to a complete duplicate of (or

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

40

--------------------------------------------------------------------------------

 

 

complete access to, as appropriate) any such intellectual property, and such, if
not already in its possession, shall be promptly delivered to the non-bankrupt
Party, unless the bankrupt Party elects to continue, and continues, to perform
all of its obligations under this Agreement.

10.USE OF NAMES AND TRADEMARKS

10.1Nothing contained in this Agreement will be construed as conferring any
right to either Party to use in advertising, publicity or other promotional
activities any name, trade name, trademark or other designation of the other
Party (including a contraction, abbreviation or simulation of any of the
foregoing), except if such use if required by applicable law, rule or regulation
(including the regulations of any securities exchange upon which Licensee’s
shares are listed).

11.REPRESENTATIONS AND WARRANTIES

11.1Mutual Representations and Warranties.  Each Party represents and warrants
to the other Party that, as of the Execution Date:

(a)such Party is duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization;

(b)such Party has taken all action necessary to authorize the execution and
delivery of this Agreement and the performance of its obligations under this
Agreement;

(c)this Agreement is a legal and valid obligation of such Party, binding upon
such Party and enforceable against such Party in accordance with the terms of
this Agreement, except as enforcement may be limited by applicable bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles; and

(d)such Party has all right, power and authority to enter into this Agreement,
to perform its obligations under this Agreement.

11.2

Certain Institute Representations and Covenants.  

(a)The Institute confirms and the Licensee acknowledges the Institute has
granted prior non-exclusive rights to commercialize [ * ] and related Know How
in the fields of:

(i)[ * ]; and

(ii)[ * ].

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

41

--------------------------------------------------------------------------------

 

 

(b)Institute is the sole owner of the Patent Rights licensed to Licensee
hereunder with the right to grant Licensee the licenses described in Sections
2.1 and 2.2.  As of the Execution Date, except as set forth in Section 11.2(a)
with respect to Diagnostic Products and no other Licensed Products, Institute
has not assigned, transferred, conveyed, granted any license or other rights, or
otherwise encumbered its right, title and interest in the Patent Rights or the
Know-How, or other patents, patent applications or know-how specific to CTL
Products, in any way that would conflict with or limit the scope of any of the
rights or licenses granted to Licensee hereunder.  

(c)The Institute hereby represents and warrants to Licensee that as of the
Execution Date, to the best of its knowledge there are no patents or patent
applications that if issued as patents, in either case, Controlled by Institute
that  are necessary for the development and commercialization of CTL Products,
HPV-Specific CTL Products, BKV-Specific CTL Products, the [ * ] as currently
conducted by Institute, or as contemplated to be conducted by the Parties
pursuant to this Agreement (if each of the EBV Autologous Option, the          
[ * ] Option and the [ * ] were exercised by Licensee) and/or the Research
Agreement.  Institute hereby irrevocably covenants, on behalf of itself and its
Affiliates that it will not, directly or indirectly, alone or by, with or
through others, cause, induce or authorize, or voluntarily assist, participate
or cooperate in, the commencement, maintenance or prosecution of any action or
proceeding of any kind or nature whatsoever, including, but not limited to, any
suit, complaint, grievance, demand, claim, cause of action in, of or before any
Governmental Authority against Licensee, or any Affiliate or sublicensee of
Licensee, arising from, or in connection with any alleged infringement of any
issued patents in any country Controlled by Institute in connection with the
manufacture, use, offer to sell, sale, importation or other disposition of any
CTL Product, New CTL Product or Program [ * ] in accordance with and subject to
all terms and conditions applicable to a license granted under this Agreement,
by Licensee, or any Affiliate or sublicensee of Licensee occurring after the
Execution Date.

11.3Disclaimer of Representations and Warranties.  Other than the
representations and warranties provided in Sections 11.1 and 11.2 above, NEITHER
PARTY MAKES ANY  REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED, AND
EXPLICITLY DISCLAIMS ANY REPRESENTATION AND WARRANTY, INCLUDING WITH RESPECT TO
ANY ACCURACY, COMPLETENESS, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
COMMERCIAL UTILITY, NON-INFRINGEMENT OR TITLE FOR THE INTELLECTUAL PROPERTY,
PATENT RIGHTS, LICENSE AND ANY PRODUCT.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

42

--------------------------------------------------------------------------------

 

 

12.LIMITATION OF LIABILITY

12.1NEITHER PARTY WILL BE LIABLE FOR ANY LOST PROFITS, COSTS OF PROCURING
SUBSTITUTE GOODS OR SERVICES, LOST BUSINESS, ENHANCED DAMAGES FOR INTELLECTUAL
PROPERTY INFRINGEMENT OR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR
OTHER SPECIAL DAMAGES SUFFERED BY THE OTHER PARTY OR ITS SUBLICENSEES OR
AFFILIATES ARISING OUT OF OR RELATED TO THIS AGREEMENT FOR ALL CAUSES OF ACTION
OF ANY KIND (INCLUDING TORT, CONTRACT, NEGLIGENCE, STRICT LIABILITY AND BREACH
OF WARRANTY) EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

13.INTELLECTUAL PROPERTY; PATENT PROSECUTION AND MAINTENANCE

13.1Intellectual Property Ownership.  With the exception of the rights granted
to Licensee pursuant to this Agreement, each Party shall retain all right, title
and interest in and to its Background IP. Ownership of intellectual property and
inventions arising as a result of the Parties’ activities under the Research
Agreement are set forth in Article 9 of the Research Agreement.  Except as set
forth in the Research Agreement, ownership of intellectual property rights
arising out of this Agreement or the Research Agreement shall follow
inventorship.  Inventorship shall be determined in accordance with United States
Patent Law (without regard to any conflict of law principles).

13.2Patent Prosecution.  

(a)Institute shall have the first right, and shall use Commercially Reasonable
Efforts to diligently prosecute and maintain (i) the Patent Rights existing as
of the Original Effective Date and licensed to Licensee hereunder (the “Base
Patent Rights”), and (ii) prior to the exercise of the applicable Option, any
patents and patent applications arising from activities conducted under the
Research Agreement that relate solely to Autologous CTL Products that are (A)
EBV-Specific CTL Products (prior to exercise of the EBV Autologous Option), or
(B) [ * ]), at Licensee’s expense, using United States based patent counsel of
its choice reasonably acceptable to Licensee.  Institute will provide Licensee
promptly with copies of all relevant documentation so that Licensee will be
informed of the continuing prosecution and may comment upon such documentation
sufficiently in advance of any initial deadline for filing a
response.  Institute agrees that it will incorporate any reasonable comments by
Licensee in relation to such prosecution activities, provided that with respect
to any claims of the Base Patent Rights that relate directly to Licensed
Products or the manufacture or use thereof, Licensee shall have the right to
make the final decision regarding prosecution of such claims, including the
filing of any new claims relating to

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

43

--------------------------------------------------------------------------------

 

 

Licensed Products or the manufacture or use thereof.  Licensee agrees that all
documentation relating to the prosecution and maintenance of the Patent Rights
shall be the Confidential Information of both Parties.  Without limiting the
foregoing, Institute shall use all reasonable efforts to amend any patent
application to include claims reasonably requested by Licensee to protect the
products contemplated to be sold under this Agreement and the activities being
conducted under the Research Agreement.  

(b)Licensee shall have the first right, and shall use Commercially Reasonable
Efforts to diligently prosecute and maintain any patents and patent applications
arising from activities conducted under the Research Agreement that relate to
(i) Allogeneic CTLs or Allogeneic CTL Products, and (ii) solely following the
exercise of the applicable  Option any patents and patent applications arising
from activities conducted under the Research Agreement that relate solely to
Autologous CTL Products that are (A) EBV-Specific CTL Products (prior to
exercise of the EBV Autologous Option), or (B) [ * ], and (iii) New CTL Products
and Program [ * ], in each case of (i), (ii) and (iii), provided that such
patents and patent applications do not claim priority to any patent or patent
application included in the Base Patent Rights (in which case Section 13.2(a)
shall apply) (the “Research Agreement Patent Rights”), at Licensee’s expense,
using United States based patent counsel of its choice reasonably acceptable to
Institute.  For clarity, any Patent Rights Controlled by Institute as of the
date upon which the Parties mutually agree in writing to include a New Research
Program within the Research Agreement, and New CTL Products arising from such
New Research Program within the scope of this Agreement (each, a “New Research
Program Inclusion Date”) that relate specifically to such New Research Program
(including the Target thereof) or such New CTL Products (the “New Research
Patent Rights”) shall be considered Research Agreement Patent Rights as of the
New Research Program Inclusion Date, and shall be subject to this Section
13.2.  Promptly following any New Research Program Inclusion Date, unless the
Parties otherwise agree in writing, Institute will transfer to Licensee, or to
counsel of Licensee’s choice reasonably acceptable to Institute, all relevant
documentation required for Licensee to assume responsibility for prosecution and
maintenance of such New Research Patent Rights.  Following the New Research
Program Inclusion Date, Licensee will provide Institute promptly with copies of
all relevant documentation so that Institute will be informed of the continuing
prosecution and may comment upon such documentation sufficiently in advance of
any initial deadline for filing a response.  Licensee agrees that it will
incorporate any reasonable comments by Institute in relation to such prosecution
activities, provided that with respect to any claims of the Research Agreement
Patent Rights that relate directly to Autologous CTLs or Autologous CTL
Products, or the manufacture or use thereof, Institute shall have the

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

44

--------------------------------------------------------------------------------

 

 

right to make the final decision regarding prosecution of such claims, including
the filing of any new claims relating to Autologous CTLs or Autologous CTL
Products, or the manufacture or use thereof.  

(c)Each Party agrees that all documentation relating to the prosecution and
maintenance of the Patent Rights shall be the Confidential Information of both
Parties.  Without limiting the foregoing, Institute shall use all reasonable
efforts to amend any patent application to include claims reasonably requested
by Licensee to protect the products contemplated to be sold under this Agreement
and the activities being conducted under the Research Agreement.  

13.3Effects of Termination.  The Licensee will be obligated to pay costs
incurred in relation to prosecuting and maintaining the Patent Rights in
accordance with Section 13.2, even if the invoices for such costs are received
by the Licensee after the delivery or receipt of a notice of termination.  The
Licensee may terminate its obligation to pay the cost of any given patent
application or patent under the Patent Rights in any or all designated countries
upon three (3)-months’ written notice to Institute.  Institute may continue
prosecution and/or maintenance of such application(s) or patent(s), and
applications in foreign countries where Licensee has elected not to pay costs,
at its sole discretion and expense, in which case the Licensee will have no
further right or licenses thereunder.

14.PATENT INFRINGEMENT

14.1Infringement Notice.  If Institute or the Licensee learns of infringement of
potential commercial significance of any Patent Rights licensed under this
Agreement, the knowledgeable Party will provide the other Party with: (a)
written notice of such infringement; and (b) any evidence of such infringement
available to it (the “Infringement Notice”).  During the period in which, and in
the jurisdiction where, Licensee has exclusive rights under this Agreement,
neither Institute nor the Licensee will notify a possible infringer of
infringement or put such infringer on notice of the existence of any Patent
Rights without first obtaining consent of the other, which consent will not be
unreasonably withheld, delayed or conditioned; provided, however, that Licensee
may notify any then-existing Sublicensees under the relevant Patent Rights of
such infringement without Institute’s prior consent if such Sublicensee is bound
by obligations of confidentiality with respect to such information.  Both
Institute and the Licensee will use their diligent efforts to cooperate with
each other to terminate such infringement (with or without litigation).

14.2Enforcement.   If infringing activity of potential commercial significance
has not been abated within [ * ] following the date the Infringement Notice for
such activity was provided, then during the period in which, and in the
jurisdiction where, Licensee has exclusive rights under this Agreement,

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

45

--------------------------------------------------------------------------------

 

 

Licensee shall have the first right, but not the obligation, to Institute suit
for patent infringement against the infringer after providing Institute (a) [ *
], including an [ * ]and (b) [ * ].  Institute may voluntarily join such suit at
Licensee’s reasonable expense, but may not thereafter commence suit against the
infringer for the acts of infringement that are the subject of Licensee’s suit
or any judgment rendered in such suit.  Licensee may not join Institute in a
suit initiated by Licensee without Institute’s prior written consent, such
consent not to be unreasonably withheld, delayed or conditioned.  If in a suit
initiated by Licensee, Institute is involuntarily joined other than by Licensee,
then Licensee will pay any documented costs incurred by Institute arising out of
such suit, including any documented legal fees of counsel that Institute selects
and retains to represent it in the suit.  Licensee shall be free to enter into a
settlement, consent judgment or other voluntary disposition, provided that any
settlement, consent judgment or other voluntary disposition that (i) limits the
scope, validity or enforcement of the Patent Rights or (ii) admits fault or
wrongdoing on the part of Licensee or Institute must be approved in advance by
Institute in writing, such approval not to be unreasonably withheld, delayed or
conditioned.  Licensee’s request for such approval shall include complete copies
of final settlement documents, a detailed summary of such settlement, and any
other information material to such settlement.  Institute shall provide Licensee
notice of its approval or denial within [ * ] of any request for such approval
by Licensee, provided that (A) in the event Institute wishes to deny such
approval, such notice shall include a detailed written description of
Institute’s reasonable objections to the proposed settlement, consent judgment,
or other voluntary disposition and (B) Institute shall be deemed to have
approved of such proposed settlement, consent judgment, or other voluntary
disposition in the event it fails to provide such notice within such [ * ]
period in accordance herewith.

14.3Step-In Right.  If, within [ * ] days following the date the Infringement
Notice was provided, infringing activity of potential commercial significance
has not been abated and if Licensee has not brought suit against the infringer,
then Institute may Institute suit for patent infringement against the
infringer.  If Institute Institutes such suit, then Licensee may not join such
suit without the prior written consent of Institute and may not thereafter
commence suit against the infringer for the acts of infringement that are the
subject of Institute’s suit or any judgment rendered in such suit.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

46

--------------------------------------------------------------------------------

 

 

14.4Recoveries. Any recovery or settlement received in connection with any suit
will first be shared by Institute and Licensee to cover any litigation costs
each incurred and next shall be paid to Institute or Licensee to cover any
litigation costs it incurred in excess of the litigation costs of the
other.  Any remaining recoveries shall be allocated as follows:

(a)For any portion of the recovery or settlement related to the infringement of
the Patent Rights, other than for amounts attributable and paid as enhanced
damages for willful infringement: for any suit that is initiated by Licensee and
in which Institute was not a party in the litigation, Institute shall receive [
* ] of the recovery, and the Licensee shall receive the remainder; and

(b)for any suit that is initiated by the Licensee or Institute and that the
other Party  voluntarily joined (but only to the extent such voluntary joining
is allowed under this Agreement or expressly by the other Party in a separate
agreement) or involuntarily joined, the non-initiating Party’s percentage of
such recovery shall be [ * ].

For any portion of the recovery or settlement related to the infringement of
Patent Rights paid as enhanced damages for willful infringement:

(c)for any suit that is initiated by Licensee or Institute and the other Party
voluntarily joined but only to the extent such voluntary joining is allowed
under this Agreement or expressly by the other Party in a separate agreement) or
involuntarily joined, the non-initiating Party’s percentage of such recovery
shall be [ * ] and the initiating Party shall receive the remainder; and

(d)for any suit that is initiated by Licensee and in which Institute was not a
party in the litigation, Institute shall receive [ * ] and the Licensee shall
receive the remainder.

For any portion of the recovery or settlement received in connection with any
suit that is initiated by Institute and in which Licensee was not a party in the
litigation, any recovery [ * ].

14.5Cooperation. Each Party will reasonably cooperate and assist with the other
in litigation proceedings Instituted hereunder but at the expense of the Party
who initiated the suit (unless such suit is being jointly prosecuted by the
Parties).  For clarity, such requirement does not require a Party to join a suit
unless otherwise specifically required under this Agreement.  If Institute is
subjected to Third Party discovery related to the Patent Rights licensed to
Licensee hereunder, or to Licensed Products, Licensee will pay Institute’s
documented out of pocket expenses with respect to same.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

47

--------------------------------------------------------------------------------

 

 

15.INDEMNIFICATION

15.1Indemnification by Licensee.  Licensee shall defend, indemnify and hold
Institute and its respective trustees, officers, faculty, students, employees,
contractors and agents (the “Institute Indemnitees”) harmless from and against
any and all liability, damage, loss, cost or expense (including reasonable
attorneys’ fees), including, without limitation, bodily injury, risk of bodily
injury, death and property damage to the extent arising out of Third Party
claims and suits related to (a) this Agreement or any Sublicense, including (i)
the development, testing, use, manufacture, promotion, sale or other disposition
of any Licensed Product (including any product liability claim), excluding any
activities relating to Autologous CTL Products prior to the exercise of the
Option, or following reversion to Institute pursuant to Section 7.3 and/or
Section 9.6, (ii) any enforcement action or suit brought by Licensee against a
Third Party for infringement of the Patent Rights, (iii) any claim by a Third
Party that the practice of the Patent Rights or the design, composition,
manufacture, use, sale or other disposition of any Licensed Product infringes or
violates any patent, copyright, trade secret, trademark or other intellectual
property right of such Third Party, (iv) any breach of this Agreement or Laws by
Licensee, its Affiliates or Sublicensees and (b) Licensee’s negligence,
omissions or willful misconduct, provided that Licensee’s obligations pursuant
to this Section 15.1 shall not apply to the extent such claims or suits result
from the negligence, gross negligence or willful misconduct of any Institute
Indemnitees as determined by a court of law.

15.2Process.As a condition to an Institute Indemnitee’s right to receive
indemnification under Section 15.1, an Institute Indemnitee shall: (a) promptly
notify (not to exceed thirty (30) days) Licensee as soon as it becomes aware of
a claim or suit for which indemnification may be sought pursuant hereto; (b)
reasonably cooperate, and cause the individual Institute Indemnitees to
reasonably cooperate, with the indemnifying Party in the defense, settlement or
compromise of such claim or suit; and (c) permit the indemnifying Party to
control the defense, settlement or compromise of such claim or suit, including
the right to select defense counsel.  In no event, however, may Licensee
compromise or settle any claim or suit in a manner which (i) admits fault or
negligence on the part of any Institute Indemnitee; (ii) commits any Institute
Indemnitee to take, or forbear to take, any action, without the prior written
consent of Institute (which consent in the case of either (i) or (ii) shall not
be unreasonably withheld, delayed or conditioned), or (iii) grant any rights
under the Patent Rights except for Sublicenses permitted under Article 2.  The
Institute Indemnitees shall reasonably cooperate with Licensee and its counsel
in the course of the investigation of, preparation for and defense of any such

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

48

--------------------------------------------------------------------------------

 

 

suit, claim or demand, such cooperation to include without limitation using
reasonable efforts to provide or make available documents, information and
witnesses, and provided further that no Institute Indemnitee may compromise or
settle any such Third Party claim without the Licensee’s written consent.  

15.3Insurance.  The Licensee, at its reasonable cost and expense, will insure
its activities in connection with any work performed hereunder and will obtain,
keep in force, and maintain Commercial Form General Liability Insurance
(contractual liability included) with limits as follows:

Each Occurrence

[ * ]

Products/Completed Operations Aggregate

[ * ]

Personal Injury

[ * ]

General Aggregate (commercial form only)

[ * ]

15.4Certificates. After receipt of Institute’s written request, the Licensee
will furnish Institute with certificates of insurance evidencing compliance with
all requirements.  Such certificates will: indicate Institute as an additional
insured(s) under the coverage described above in Section 15.3.

16.NOTICES

Any notice or payment hereunder shall be deemed to have been properly given when
sent in writing in English to the respective address below and shall be deemed
effective:

(a)on the date of delivery if delivered in person;

(b)on the date of mailing if mailed by first-class certified mail, postage paid;

(c)on the date of mailing if mailed by any global express carrier service that
requires the recipient to sign the documents demonstrating the delivery of such
notice or payment; or

(d)in the case of notices, if sent by email, on the date the recipient
acknowledges having received that email by either an email sent to the sender or
by a notice delivered by another method in accordance with this Section 16.1,
except that, automated replies and “read receipts” shall not be considered
acknowledgement of receipt.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

49

--------------------------------------------------------------------------------

 

 

In the case of Licensee:

For notices:

 

Atara Biotherapeutics, Inc.

611 Gateway Blvd #900,

South San Francisco, CA 94080

U.S.A

Attention: General Counsel

 

With a Copy to:

 

Atara Biotherapeutics, Inc.

4360 Park Terrace Dr., Suite #100,

Westlake Village, CA 91361

U.S.A

Attention: Chief Medical Officer

In the case of Institute:

For notices:

 

QIMR Berghofer Medical Research Institute

300 Herston Road,

Herston, Queensland, 4006

AUSTRALIA

Attention:  Chief Operating Officer

 

For remittance of payments:

 

QIMR Berghofer Medical Research Institute

300 Herston Road,

Herston, Queensland, 4006

AUSTRALIA

Attention:  Chief Financial Officer

17.ASSIGNABILITY

17.1The Licensee may assign or transfer this Agreement, and the rights granted
to Licensee under the terms of this Agreement, without Institute’s prior written
consent, only to an Affiliate of Licensee or in the case of assignment or
transfer to a party that succeeds to all or substantially all of Licensee’s
business or assets relating to this Agreement, whether by stock sale, merger,
operation of law or otherwise, provided that Licensee gives Institute written
notice within [ * ] after the effective date of such assignment.  This Agreement
is binding upon and will inure to the benefit of a Party, its successors

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

50

--------------------------------------------------------------------------------

 

 

and assigns.  Any assignment not in accordance with this Section 17.1 shall be
null and void in its entirety.

18.FORCE MAJEURE

18.1The Parties shall not be responsible for failure to perform due to the
occurrence of any events beyond their reasonable control which render their
performance impossible, including, but not limited to:  accidents
(environmental, toxic spill, etc.); acts of God; biological or nuclear
incidents; casualties; earthquakes; fires; floods; governmental acts; orders or
restrictions; inability to obtain suitable and sufficient labor, transportation,
fuel and materials; local, national or state emergency; power failure and power
outages; acts of terrorism; strike; and war.

19.GOVERNING LAWS

19.1This Agreement will be interpreted and construed in accordance with the laws
of the State of New York, United States of America, excluding any choice of law
rules that would direct the application of the laws of another jurisdiction, but
the scope and validity of any patent or patent application will be governed by
the applicable laws of the country of such patent or patent application.

20.DISPUTE RESOLUTION

20.1Executive Resolution.  The parties shall initially seek amicably to settle
all disputes (each, a “Dispute”) arising out of or in connection with this
Agreement by negotiation, which may include discussion at the JSC, subject to
the Parties’ respective final decision making authority as set forth in Section
3.3(f) of the Research Agreement.  If, within [ * ] after written notice by
either Party of the existence of a Dispute, the Parties do not resolve such
Dispute, then the Dispute shall be referred to the Designated Executive Officers
from each Party for further negotiation.  If the Designated Executive Officers
of each Party cannot resolve such Dispute, then subject to Section 3.3(f) of the
Research Agreement and Section 20.7 of this Agreement, such Dispute will be
referred to final binding arbitration in accordance with Sections 20.2 through
20.6.

20.2Arbitration.  Any Dispute referred for arbitration shall be finally settled
under the Rules of the International Centre for Dispute Resolution (the “Rules
of Arbitration”) then in force, by one arbitrator appointed in accordance with
such Rules of Arbitration.  The Arbitral Tribunal shall be guided by the IBA
Rules on the Taking of Evidence in International Arbitration, and there shall be
no depositions.  The place of the arbitration shall be New York, New York,
United States of America.  The language of the arbitration shall be English.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

51

--------------------------------------------------------------------------------

 

 

20.3Selection of the Arbitrator.  Each arbitrator shall have [ * ] of experience
in arbitrating disputes in the pharmaceutical industry, or of pharmaceutical
licensing disputes and be admitted to practice law in the United States of
America.  The arbitrator conducting the arbitration must and shall agree to
render an award within [ * ] after the final hearing.  The arbitrator [ *
].  Without limiting any other remedies that may be available under Applicable
Laws, the arbitrator shall have [ * )].

20.4Conduct of the Arbitration.  The Parties undertake to keep confidential all
awards in their arbitration, together with all materials in the proceedings
created for the purpose of the arbitration and all other documents produced by
another Party in the proceedings not otherwise in the public domain, save and to
the extent that disclosure may be required of a Party by legal duty or under
Applicable Law, the rules and regulations of any stock exchange or quotation
services on which such Party's stock is traded or quoted, to protect or pursue a
legal right or to enforce or challenge an award in legal proceedings before a
court or other judicial authority.

20.5Continued Performance.  Unless otherwise agreed in writing, the Parties will
continue to perform their respective obligations under this Agreement during any
arbitration or court proceeding seeking enforcement of an arbitral decision or
award, and, unless this Agreement is in its entirety deemed null and void or is
otherwise revoked or rescinded in its entirely, the Parties shall continue to
perform their respective remaining obligations under this Agreement, and may
continue to exercise their respective remaining rights and remedies thereunder,
following any arbitration.

20.6Preliminary Injunctions.  Notwithstanding anything in this Agreement to the
contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction in order to prevent
immediate and irreparable injury, loss, or damage on a provisional basis,
pending the decision of the arbitrator(s) on the ultimate merits of any Dispute.

20.7Patent Disputes.  Notwithstanding anything in this Agreement to the
contrary, any dispute concerning inventorship that is not resolved within [ * ]
following notice by one Party to the other Party of the creation or reduction to
practice of any Invention, and any dispute regarding any and all issues
regarding the scope, construction, validity, and enforceability of any patent or
patent application (including whether or not such patent or patent application
should be included in the Patent Rights under the License Agreement) in a
country within the Territory shall be determined in a court or other
governmental authority of competent jurisdiction under the applicable patent
laws of such country.  

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

52

--------------------------------------------------------------------------------

 

 

21.COMPLIANCE WITH LAWS

21.1The Licensee shall comply with all applicable international, national,
state, regional and local laws and regulations in performing its obligations
hereunder and in its use, manufacture, Sale or import of the Licensed
Products.  The Licensee will observe all applicable United States and foreign
laws with respect to the transfer of Licensed Products and related technical
data to foreign countries, including, without limitation, the International
Traffic in Arms Regulations (ITAR) and the Export Administration Regulations.

22.CONFIDENTIALITY

22.1Confidential Information.  The Licensee and Institute will treat and
maintain the other Party’s Confidential Information in confidence using at least
the same degree of care as the receiving Party uses to protect its own
proprietary and confidential information of a like nature from the date of
disclosure until seven (7) years after the termination or expiration of this
Agreement, provided that a Party may designate one or more specific, defined
items of Confidential Information as ‘Trade Secret’, by giving written notice to
the other Party briefly outlining its reasons why longer protection is
warranted, and in such case the other Party shall protect such information
indefinitely unless and until Section 22.4 applies.  Confidential Information
can be written, oral, or both.

22.2Relationship to Existing Confidentiality Agreement.  This Agreement
supersedes that certain Confidential Disclosure Agreement entered into between
Licensee and Institute, dated May 28, 2015 (the “Existing Confidentiality
Agreement”); provided that all “Confidential Information” disclosed by the
disclosing Party thereunder shall be deemed Confidential Information of the
disclosing Party hereunder and shall be subject to the terms and conditions of
this Agreement and the receiving Party thereunder shall be bound by and
obligated to comply with such terms and conditions as if they were the receiving
Party hereunder.  The foregoing shall not be interpreted as a waiver of any
remedies available to the disclosing Party as a result of any breach, prior to
the Original Effective Date, by the receiving Party, respectively, of its
obligations pursuant to the Existing Confidentiality Agreement.

22.3Permitted Disclosure. The Licensee and Institute may use and disclose the
other Party’s Confidential Information to their Affiliates, employees, agents,
consultants, contractors, and, in the case of the Licensee, its Sublicensees, in
each case on a need to know basis for the purposes of such Affiliates,
Sublicensees and Third Parties performing activities under this Agreement or the
Research Agreement, provided that such parties are bound by a like duty of
confidentiality as that found in this Article 22 (Confidentiality). Furthermore,
Licensee may disclose Institute’s Confidential Information

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

53

--------------------------------------------------------------------------------

 

 

to: (a) Licensee’s potential or actual collaborators, partners, licensees and
sublicensees, and (b) potential or actual investment bankers, acquirers, lenders
or investors, and (c) advisors of Licensee or any of the foregoing in (a) and
(b); each of whom, prior to disclosure, must be bound by similar obligations of
confidentiality and non-use as set forth in this Article 22.  

22.4Limitations. Nothing contained herein will restrict or impair, in any way,
the right of the Licensee or Institute to use or disclose any of the other
Party’s Confidential Information:

(a)that recipient can demonstrate by written records was previously known to it
prior to its disclosure by the disclosing Party;

(b)that recipient can demonstrate by written records is now, or becomes in the
future, public knowledge other than through acts or omissions of recipient;

(c)that recipient can demonstrate by written records was obtained lawfully and
without restrictions on the recipient from sources independent of the disclosing
Party; and

(d)that a Party is required to disclose pursuant to applicable law, rule or
regulation.

The Licensee or Institute also may disclose Confidential Information that is
required to be disclosed: (i) to a governmental entity or agency in connection
with seeking any governmental or regulatory approval, governmental audit, or
other governmental contractual requirement; or (ii) by law, provided that the
recipient uses reasonable efforts to give the party owning the Confidential
Information sufficient notice of such required disclosure to allow the party
owning the Confidential Information reasonable opportunity to object to, and to
take legal action to prevent, such disclosure.  Notwithstanding anything to the
contrary in this Agreement, Licensee may disclose Confidential Information it
receives pursuant to this Agreement, to its actual or potential investors,
acquirors, advisors, Sublicensees, consultants and employees who are bound by
obligations of confidentiality with respect thereto.

22.5Return of Information. Upon termination of this Agreement, or the request of
the disclosing Party, if earlier, the Licensee and Institute will destroy or
return any of the disclosing Party’s Confidential Information in its possession
within [ * ] following the termination of this Agreement and provide each other
with prompt written notice that such Confidential Information has been returned
or destroyed.  Each Party may, however, retain one (1) copy of such Confidential
Information for archival purposes in non-working files.

22.6Additional Confidentiality Obligations.  Upon written request of Licensee,
Institute agrees to cooperate in good faith with Licensee and Memorial Sloan
Kettering Cancer Center (“MSK”) in order

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

54

--------------------------------------------------------------------------------

 

 

to enter into a mutually agreed tripartite confidentiality and non-disclosure
agreement with Licensee and MSK, which agreement shall provide for the
obligations of non-disclosure with respect to information shared between the
Parties and MSK for the purposes of furthering the activities under this
Agreement and the Research Agreement.

23.MISCELLANEOUS

23.1Headings.  The headings of the Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

23.2Binding Agreement.  This Agreement is not binding on the Parties until it
has been signed below on behalf of each Party.  It is then effective as of the
Original Effective Date.

23.3Amendments.  No amendment or modification of this Agreement is valid or
binding on the parties unless made in writing (identifying the provision that is
amended or modified) and signed on behalf of each Party.

23.4Waiver.  No waiver by either Party of any breach or default of any of the
agreements contained herein will be deemed a waiver as to any subsequent and/or
similar breach or default.  No waiver of this Agreement is valid or binding on
the Parties unless made in writing (identifying the provision that is waived)
and signed on behalf of each Party.

23.5Entire Agreement.  This Agreement and the Research Agreement embody the
entire understanding of the Parties and supersedes the Original License
Agreement and all previous communications, representations or understandings,
either oral or written, between the Parties relating to the subject matter
hereof.  

23.6Invalidity.  In case any of the provisions contained in this Agreement is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provisions of this
Agreement and this Agreement will be construed as if such invalid, illegal or
unenforceable provisions had never been contained in it.

23.7Independent Contractors.  In performing their respective duties under this
Agreement, each of the Parties will be operating as an independent
contractor.  Nothing contained herein will in any way constitute any
association, partnership, or joint venture between the Parties hereto, or be
construed to evidence the intention of the Parties to establish any such
relationship.  Neither Party will have the power to bind the other Party or
incur obligations on the other Party’s behalf without the other Party’s prior
written consent.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

55

--------------------------------------------------------------------------------

 

 

23.8Construction.  Except where the context otherwise requires, wherever used,
the use of any gender will be applicable to all genders, and the word “or” is
used in the inclusive sense.  When used in this Agreement, “including” means
“including without limitation”.  References to either Party include the
successors and permitted assigns of that Party.  The Recitals are incorporated
by reference into this Agreement.  The headings of this Agreement are for
convenience of reference only and in no way define, describe, extend or limit
the scope or intent of this Agreement or the intent of any provision contained
in this Agreement.  The Parties have each consulted counsel of their choice
regarding this Agreement, and, accordingly, no provisions of this Agreement will
be construed against either Party on the basis that the Party drafted this
Agreement or any provision thereof.  The official text of this Agreement, any
notice given or accounts or statements required by this Agreement, and any
dispute proceeding related to or arising hereunder, will be in English.  If any
dispute concerning the construction or meaning of this Agreement arises, then
reference will be made only to this Agreement as written in English and not to
any translation into any other language.

23.9Counterparts.  This Agreement may be executed in one or more counterparts,
each of which together shall constitute one and the same Agreement.  For
purposes of executing this Agreement, a facsimile (including a PDF image
delivered via email) copy of this Agreement, including the signature pages, will
be deemed an original.  The Parties agree that neither Party will have any
rights to challenge the use or authenticity of a counterpart of this Agreement
based solely on that its signature, or the signature of the other Party, on such
counterpart is not an original signature.

- Signature Page Follows -




 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

56

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, both Institute and the Licensee have executed this Agreement
by their respective and duly authorized officers on the day and year written
below.  The Parties acknowledge that the signature date may not be the Execution
Date.

ATARA BIOTHERAPEUTICS, INC.

The COUNCIL OF THE QUEENSLAND INSTITUTE OF MEDICAL RESEARCH

By:

/s/ Isaac Ciechanover

By:

/s/ Frank Gannon

Name:

Isaac Ciechanover

Name:

Frank Gannon

Title:

CEO and President

Title:

Director and CEO

Date:

9/23/2016

Date:

9/26/2016




 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

57

--------------------------------------------------------------------------------

 

 

Schedule 1.26

Competing Products

[ * ]




 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

58

--------------------------------------------------------------------------------

 

 

Schedule 1.80

Patent Rights

•[ * ]




 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

59

--------------------------------------------------------------------------------

 

 

Schedule 2.5

Key Terms of Academic Collaboration Agreement

[ * ]




 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

60

--------------------------------------------------------------------------------

 

 

Schedule 4.4

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

61